





Exhibit 10.1







EXECUTION COPY




Published CUSIP Numbers:

Deal: 94331GAA5

Revolving Commitment: 94331GAB3










CREDIT AGREEMENT

Dated as of June 23, 2010

among

WAUSAU PAPER CORP.,

as the Borrower,




Certain Subsidiaries of the Borrower from time to time party hereto,

as Guarantors




BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
an L/C Issuer,




and




The Other Lenders Party Hereto













BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager


























--------------------------------------------------------------------------------







TABLE OF CONTENTS

Section

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms.

1

1.02

Other Interpretive Provisions.

19

1.03

Accounting Terms.

20

1.04

Rounding.

20

1.05

Times of Day.

21

1.06

Letter of Credit Amounts.

21

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

21

2.01

Committed Loans.

21

2.02

Borrowings, Conversions and Continuations of Committed Loans.

21

2.03

[Reserved].

22

2.04

Letters of Credit.

22

2.05

Swing Line Loans.

30

2.06

Prepayments.

33

2.07

Termination or Reduction of Commitments.

33

2.08

Repayment of Loans.

34

2.09

Interest.

34

2.10

Fees.

34

2.11

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

35

2.12

Evidence of Debt.

36

2.13

Payments Generally; Administrative Agent’s Clawback.

36

2.14

Sharing of Payments by Lenders.

37

2.15

Cash Collateral.

38

2.16

Defaulting Lenders.

39

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

41

3.01

Taxes.

41

3.02

Illegality.

44

3.03

Inability to Determine Rates.

44

3.04

Increased Costs; Reserves on Eurodollar Rate Committed Loans.

45

3.05

Compensation for Losses.

46

3.06

Mitigation Obligations; Replacement of Lenders.

47

3.07

Survival.

47

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

47

4.01

Conditions of Initial Credit Extension.

47

4.02

Conditions to all Credit Extensions.

49

ARTICLE V. REPRESENTATIONS AND WARRANTIES

50

5.01

Organization; Power; Qualification.

50

5.02

Ownership.

50

5.03

Authorization of Agreement, Loan Documents and Borrowing.

50

5.04

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

51

5.05

Compliance with Law; Governmental Approvals.

51

5.06

Tax Returns and Payments.

51

5.07

Intellectual Property Matters.

52











--------------------------------------------------------------------------------







5.08

Environmental Matters.

52

5.09

ERISA Compliance.

53

5.10

Margin Stock.

54

5.11

Government Regulation.

54

5.12

Burdensome Provisions.

54

5.13

Financial Statements; Financial Condition; Etc.

54

5.14

No Material Adverse Change; No Internal Control Event.

55

5.15

Liens.

55

5.16

Indebtedness and Guarantees.

55

5.17

Litigation.

55

5.18

Absence of Defaults.

55

5.19

Absence of Bankruptcy Events.

55

5.20

Accuracy and Completeness of Information.

55

5.21

Property and Insurance.

56

5.22

Labor Practices.

56

5.23

SEC Reports.

56

5.24

Taxpayer Identification Number.

57

ARTICLE VI. AFFIRMATIVE COVENANTS

57

6.01

Financial Statements.

57

6.02

Certificates; Other Information.

58

6.03

Notices.

59

6.04

Preservation of Corporate Existence and Related Matters.

60

6.05

Maintenance of Property.

60

6.06

Insurance.

60

6.07

Accounting Methods and Financial Records.

61

6.08

Payment and Performance of Obligations.

61

6.09

Compliance With Laws and Approvals.

61

6.10

Environmental Laws.

61

6.11

Compliance with ERISA.

62

6.12

Conduct of Business.

62

6.13

Visits and Inspections.

62

6.14

Use of Proceeds.

62

6.15

Guarantors.

62

6.16

Amendment to Guaranteed Indebtedness.

63

6.17

Most Favored Lender’s Covenant.

63

ARTICLE VII. NEGATIVE COVENANTS

64

7.01

Financial Covenants.

64

7.02

Limitations on Liens.

66

7.03

Limitations on Mergers and Liquidation.

67

7.04

Limitations on Sale or Transfer of Assets.

67

7.05

Prohibitions on Limitations on Dividends and Distributions.

68

7.06

Transactions with Affiliates.

68

7.07

Certain Accounting Changes.

68

7.08

Limitations on Acquisitions.

69

7.09

Sale Leaseback Transactions.

69

7.10

Limitations on Indebtedness.

69

7.11

Limitations on Investments.

70

7.12

Limitations on Restricted Payments.

71

7.13

Limitations on Priority Debt.

71











--------------------------------------------------------------------------------







ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

71

8.01

Events of Default.

71

8.02

Remedies Upon Event of Default.

74

8.03

Application of Funds.

74

ARTICLE IX. ADMINISTRATIVE AGENT

75

9.01

Appointment and Authority.

75

9.02

Rights as a Lender.

75

9.03

Exculpatory Provisions.

76

9.04

Reliance by Administrative Agent.

76

9.05

Delegation of Duties.

77

9.06

Resignation of Administrative Agent.

77

9.07

Non-Reliance on Administrative Agent and Other Lenders.

78

9.08

No Other Duties, Etc.

78

9.09

Administrative Agent May File Proofs of Claim.

78

9.10

Guaranty Matters.

79

ARTICLE X. MISCELLANEOUS

79

10.01

Amendments, Etc.

79

10.02

Notices; Effectiveness; Electronic Communication.

80

10.03

No Waiver; Cumulative Remedies; Enforcement.

82

10.04

Expenses; Indemnity; Damage Waiver.

83

10.05

Payments Set Aside.

84

10.06

Successors and Assigns.

85

10.07

Treatment of Certain Information; Confidentiality.

88

10.08

Right of Setoff.

89

10.09

Interest Rate Limitation.

90

10.10

Counterparts; Integration; Effectiveness.

90

10.11

Survival of Representations and Warranties.

90

10.12

Severability.

90

10.13

Replacement of Lenders.

91

10.14

Governing Law; Jurisdiction; Etc.

91

10.15

Waiver of Jury Trial.

92

10.16

No Advisory or Fiduciary Responsibility.

92

10.17

Electronic Execution of Assignments and Certain Other Documents.

93

10.18

USA PATRIOT Act.

93














--------------------------------------------------------------------------------







SCHEDULES

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.09

ERISA Compliance

5.16

Debt and Guarantees of the Loan Parties and their Subsidiaries as of the Closing
Date

7.02

Liens as of the Closing Date
7.05

Restrictions and Limitations on Subsidiary Dividends and Distributions as of the
Closing

Date

8.01(o)

Pension Plan Liability Limits

10.02

Administrative Agent’s Office; Certain Addresses for Notices










EXHIBITS

Form of




A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E

Assignment and Assumption

















--------------------------------------------------------------------------------







CREDIT AGREEMENT




This CREDIT AGREEMENT (“Agreement”) is entered into as of June 23, 2010, among
WAUSAU PAPER CORP., a Wisconsin corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party hereto (collectively, the
“Guarantors” and individually, a “Guarantor”) each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.







The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.




In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:







ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS




1.01

Defined Terms.




As used in this Agreement, the following terms shall have the meanings set forth
below:




“1999 Note Agreement” has the meaning set forth in the Existing Intercreditor
Agreement.




“1999 Notes Retirement” means that all principal of, interest of and prepayment
premium, if any, with respect to all of the 1999 Senior Notes, and all other
amounts owing, if any, at the time of such payment under or with respect to the
1999 Note Agreement and the 1999 Senior Notes, have been paid in full and all
Subsidiaries which were obligated under any Guaranty with respect to the 1999
Note Agreement or the 1999 Senior Notes have been released from any obligations
thereunder other than those obligations remaining under a Run-Off Guaranty or
such obligations shall have been otherwise terminated, so long as at the time of
such payment, release or termination and after giving effect thereto, no Default
or Event of Default exists.




“2010 Note Agreement” means the Borrower’s Note Purchase and Private Shelf
Agreement dated as of March 31, 2010.




“1999 Senior Notes” means the senior notes issued pursuant to the 1999 Note
Agreement.




“2010 Senior Notes” means the senior notes issued pursuant to the 2010 Note
Agreement.




“Acquisition” has the meaning specified in Section 7.01(a).




“Acquisition Adjustment Period” has the meaning specified in Section 7.01(a).




“Additional Covenant” has the meaning specified in Section 6.17(a).




“Additional Financial Covenant” has the meaning specified in Section 6.17(b).




“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.











--------------------------------------------------------------------------------










“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.




“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.




“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitments as of the Closing Date shall be $125,000,000.




“Agreement” means this Credit Agreement.




“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.




“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02:




Applicable Rate

Pricing Level

Consolidated Leverage Ratio

Facility Fee

Eurodollar Rate Committed Loans and

Letters of Credit

Base Rate Loans




All in

Drawn

1

< 20.0%

0.325%

1.550%

0.550%

1.875%

2

> 20.0% but < 30.0%

0.375%

1.625%

0.625%

2.000%

3

> 30.0% but < 40.0%

0.425%

1.950%

0.950%

2.375%

4

> 40.0% but < 50.0%

0.500%

2.125%

1.125%

2.625%

5

> 50.0%

0.625%

2.375%

1.375%

3.000%




Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.  The Applicable Rate in effect
from the Closing Date through the first Business Day after the date on which a
Compliance Certificate and related financial statements are required to be
delivered in connection with the fiscal quarter ended September 30, 2010 shall
be determined based upon Pricing Level 3.  














--------------------------------------------------------------------------------







“Applicable Ratio” has the meaning specified in Section 7.01(a).




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.




“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.




“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.




“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.




“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.




“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.




“Bank of America” means Bank of America, N.A. and its successors.




“Bankruptcy Event” means any of the events set forth in Section 8.01(i), (j),
(k) or (l), or any of those events which with the passage of time, the giving of
notice or any other condition, would constitute such an event, in respect of any
of the Loan Parties or any of their Material Subsidiaries.




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.




“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.




“Base Rate Loan” means a Loan that bears interest based on the Base Rate.











--------------------------------------------------------------------------------










“Borrower” has the meaning specified in the introductory paragraph hereto.




“Borrower Materials” has the meaning specified in Section 6.02.




“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Committed Loan, means any such day that
is also a London Banking Day.




“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.




“Change in Control” shall have the meaning assigned thereto in Section 8.01(h).




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.




“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.




“Code” means the Internal Revenue Code of 1986.




“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.




“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.




“Committed Loan” has the meaning specified in Section 2.01.














--------------------------------------------------------------------------------







“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.




“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.




“Consolidated” means, when used with reference to financial statements or
financial statement items of a Person and its Subsidiaries, such statements or
items on a Consolidated basis in accordance with applicable principles of
consolidation under GAAP.




“Consolidated Capitalization” means Consolidated Funded Indebtedness plus
Consolidated Net Worth.




“Consolidated EBITDDA” means, for any period, as applied to the Borrower and its
consolidated Subsidiaries without duplication, the sum of the amounts for such
period of: (i) Consolidated Net Income, (ii) Consolidated Interest Expense,
(iii) all federal and state income tax expense and (iv) all depreciation,
depletion and amortization expense, all of the foregoing as determined and
computed on a Consolidated basis in accordance with GAAP.




“Consolidated Funded Indebtedness” means, as of any date, all Funded
Indebtedness of the Borrower and its consolidated Subsidiaries, determined on a
Consolidated basis in accordance with GAAP.




“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDDA to (b) Consolidated Interest
Expense, in each case for the period of four (4) consecutive fiscal quarters
ending as of such day.




“Consolidated Interest Expense” means, for any period, as applied to the
Borrower and its consolidated Subsidiaries, all interest expense (whether paid
or accrued) and capitalized interest, including without limitation (a) the
amortization of debt discount and premium, (b) the interest component under
capital leases and Synthetic Lease Obligations and (c) the implied interest
component, discount or other similar fees or charges in connection with any
asset securitization program, in each case determined on a Consolidated basis in
accordance with GAAP.




“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Funded Indebtedness on such day to (b)
Consolidated Capitalization on such day, expressed as a percentage.




“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Borrower and its consolidated Subsidiaries for such period determined on a
Consolidated basis in accordance with GAAP, but excluding, to the extent
reflected in determining such net income, (a) extraordinary gains and losses for
such period and (b) any equity interests of the Borrower or any Subsidiary in
the unremitted earnings of any Person that is not a Subsidiary.




“Consolidated Net Worth” means, as of any date, as applied to the Borrower and
its consolidated Subsidiaries, Shareholders’ Equity.




“Consolidated Total Assets” means, as of any date, the assets and properties of
the Borrower and its Consolidated Subsidiaries, determined on a Consolidated
basis in accordance with GAAP.














--------------------------------------------------------------------------------







“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.




“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.




“Current SEC Reports” means the most recent report on Form 10-K, or any
successor form, and any amendments thereto filed by the Borrower with the SEC
and any reports on Forms 10-Q and/or 8-K, or any successor forms, and any
amendments thereto, filed by the Borrower with the SEC after the date of such
report on Form 10-K.




“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.




“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.




“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Committed Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.




“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.




“Discretionary L/C Issuer” has the meaning specified in Section 2.04(b)(iv).




“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment,











--------------------------------------------------------------------------------







transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.




“Dollar” and “$” mean lawful money of the United States.




“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).




“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.




“Environmental Permits” shall have the meaning assigned thereto in Section 5.08.




“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.




“ERISA” means the Employee Retirement Income Security Act of 1974.




“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate,











--------------------------------------------------------------------------------







or the treatment of a Pension Plan amendment as a termination under Section 4041
or 4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.




“Eurodollar Rate” means:




(a)

for any Interest Period with respect to a Eurodollar Rate Committed Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Committed Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two London Banking Days prior
to the commencement of such Interest Period; and




(b)

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.




“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”




“Event of Default” has the meaning specified in Section 8.01.




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
10.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign











--------------------------------------------------------------------------------







Lender pursuant to the Laws in force at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or (ii) is attributable to
such Foreign Lender’s failure or inability (other than as a result of a Change
in Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c).




“Existing Credit Agreement” means that certain Credit Agreement dated as of July
27, 2006 (as amended by that certain First Amendment to Credit Agreement dated
as  of December 22, 2006, as amended by that certain Second Amendment to Credit
Agreement dated as of October 19, 2007, as amended by that certain Third
Amendment to Credit Agreement dated as of August 20, 2008 and as amended by that
certain Fourth Amendment to Credit Agreement dated March 27, 2009) among the
Borrower, certain subsidiaries of the Borrower from time to time party thereto,
as guarantors, Bank of America, N.A., as agent, and the lenders from time to
time party thereto.




“Existing Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of August 31, 1999 between each of the lenders party to the Original
Credit Agreement, Prudential Insurance Company of America and each of the 1999
Senior Noteholders (as defined therein), as amended, supplemented or otherwise
modified from time to time.




“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01.




“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.




“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.




“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.




“Fee Letter” means the letter agreement, dated May 3, 2010, among the Borrower,
the Administrative Agent and the Arranger.




“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.




“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of











--------------------------------------------------------------------------------







retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.




“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.




“FRB” means the Board of Governors of the Federal Reserve System of the United
States.




“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.




“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the L/C Issuer and (d) the Commitments shall have expired or been terminated
in full.




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.




“Funded Indebtedness” of any Person means at any date, without duplication, the
sum of the following calculated in accordance with GAAP: (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (c) all Funded Indebtedness of
others secured by (or for which the holder of such Funded Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
provided that for purposes hereof the amount of such Funded Indebtedness shall
be calculated at the greater of (i) the amount of such Funded Indebtedness as to
which there is recourse to such Person and (ii) the fair market value of the
property which is subject to the Lien, (d) all Guarantees of such Person with
respect to Funded Indebtedness of others, (e) the Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) the maximum
amount of all standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed) and (g) the aggregate
amount of uncollected accounts receivable subject at such time to a sale or
securitization of receivables (or similar transaction) (whether or not such
transaction would be reflected on the balance sheet of the Loan Parties in
accordance with GAAP).  The Funded Indebtedness of any Person shall include the
Funded Indebtedness of any partnership or joint venture in which such Person is
a general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Funded Indebtedness.




“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or











--------------------------------------------------------------------------------







such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.




“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.




“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).




“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
Guarantee shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) a contractual commitment by one Person to
invest in another Person for so long as such investment is expected to
constitute a permitted investment under Section 8.11.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.




“Guaranteed Indebtedness” shall have the meaning set forth in the definition of
“Guarantors”.




“Guarantors” means to the extent that 2010 Senior Notes or any other
Indebtedness incurred by the Borrower after the Closing Date include, at any
time prior to the Maturity Date, any guarantees of the obligations thereunder
(the “Guaranteed Indebtedness”), the guarantors of such Guaranteed Indebtedness
who have also executed a Guaranty as required by Section 6.15, and “Guarantor”
means any one of them.




“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Section 6.15.




“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.














--------------------------------------------------------------------------------







“Indebtedness” of any Person means at any date, without duplication, the sum of
the following calculated in accordance with GAAP: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business), (d)
all obligations of such Person issued or assumed as the deferred purchase price
of property or services purchased by such Person (other than trade debt incurred
in the ordinary course of business and due within six months of the incurrence
thereof) which would appear as liabilities on a balance sheet of such Person,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, provided that for purposes hereof the amount of such Indebtedness
shall be limited to the greater of (i) the amount of such Indebtedness as to
which there is recourse to such Person and (ii) the fair market value of the
property which is subject to the Lien, (f) all Guarantees of such Person, (g)
the Attributable Indebtedness in respect of capital leases, (h) all net
obligations of such Person in respect of Swap Contracts, (i)  the maximum amount
of all standby letters of credit issued or bankers’ acceptances facilities
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (j) all preferred stock issued by
such Person and required by the terms thereof to be redeemed, or for which
mandatory sinking fund payments are due, by a fixed date, (k) the outstanding
attributed principal amount under any asset securitization program of such
Person and (l) the Attributable Indebtedness in respect of any Synthetic Lease
Obligation of such Person, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for payment of such Indebtedness. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.




“Indemnified Taxes” means Taxes other than Excluded Taxes.




“Indemnitees” has the meaning specified in Section 10.04(b).




“Information” has the meaning specified in Section 10.07.




“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate
Committed Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.




“Interest Period” means as to each Eurodollar Rate Committed Loan, the period
commencing on the date such Eurodollar Rate Committed Loan is disbursed or
converted to or continued as a Eurodollar Rate Committed Loan and ending on the
date one, two, three or six months thereafter, as selected by the Borrower in
its Committed Loan Notice; provided that:




(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Committed Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;














--------------------------------------------------------------------------------







(ii)

any Interest Period pertaining to a Eurodollar Rate Committed Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and




(iii)

no Interest Period shall extend beyond the Maturity Date.




“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, each of the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.




“IRS” means the United States Internal Revenue Service.




“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).




“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.




“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.




“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.




“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.




“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.




“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder,
including any Discretionary L/C Issuer.














--------------------------------------------------------------------------------







“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.




“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.




“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.




“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.




“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).




“Letter of Credit Fee” has the meaning specified in Section 2.04(h).




“Letter of Credit Sublimit” means an amount equal to the lesser of (i)
$50,000,000 and (ii) the Aggregate Commitments.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.




“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).




“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.




“Loan Documents” means this Agreement, each Note, each Issuer Document, any
Guaranty (if any), any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15 of this Agreement, and the
Fee Letter.




“Loan Parties” means, collectively, the Borrower and each Guarantor, if any.




“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise)











--------------------------------------------------------------------------------







or prospects of the Borrower or the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.




“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Borrower (a) the assets or liabilities of which exceed five percent (5%) of
Consolidated Total Assets measured as of the end of the most recently ended
fiscal quarter with respect to which the Administrative Agent has received a
Compliance Certificate and related financial statements and information required
by Sections 6.01(a) and (b) and Section 6.02, as appropriate, (b) which
represents more than five percent (5%) of the Consolidated revenue of the
Borrower and its consolidated Subsidiaries measured (i) as of the end of the
most recently ended fiscal quarter with respect to which the Administrative
Agent has received a Compliance Certificate and related financial statements and
information required by Sections 6.01(a) and (b) and Section 6.02, as
appropriate, and (ii) for the four (4) consecutive fiscal quarter period then
ended or (c) which is otherwise material to the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole.  It is
understood that the term “Material Subsidiary” shall include, without
limitation, a Subsidiary of the Borrower whose principal assets are one or more
Material Subsidiaries.




“Maturity Date” means June 23, 2014.




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.




“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.




“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.




“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (ii) any Swap Contract of any
Loan Party to which a Lender or any Affiliate of such Lender is a party
(determined at the time such Swap Contract was entered into).




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the











--------------------------------------------------------------------------------







jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.




“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.




“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.




“Participant” has the meaning specified in Section 10.06(d).




“PBGC” means the Pension Benefit Guaranty Corporation.




“Pension Act” means the Pension Protection Act of 2006.




“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the effective date of the Pension Act and, thereafter,
Section 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.




“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.




“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.




“Platform” has the meaning specified in Section 6.02.




“Principal Lending Agreement” means (i) 2010 Note Agreement and (ii) any other
evidence of Indebtedness in an aggregate principal amount in excess of at least
$10,000,000 (including, for the avoidance of doubt, the 1999 Note Agreement and
the 1999 Senior Notes).




“Priority Debt” means the sum, without duplication, of (a) all Indebtedness of
the Borrower and its Subsidiaries secured by Liens (other than Liens permitted
to exist under paragraphs (a), (b), (c), (d), (e), (i) and (j) of Section 7.02),
and (b) all Indebtedness of all Subsidiaries of the Borrower (other than such
Indebtedness permitted to exist under paragraph (d) of Section 7.10).
 Notwithstanding the foregoing, Guarantees by any Subsidiary of the 1999 Senior
Notes, 2010 Senior Notes or other











--------------------------------------------------------------------------------







Guaranteed Indebtedness shall not constitute Priority Debt if (x) the holders of
such 1999 Senior Notes, such 2010 Senior Notes and/or such other Guaranteed
Indebtedness, as applicable, and the Lenders shall have executed an
intercreditor agreement in form and substance satisfactory to the Required
Lenders, and (y) such Subsidiary is a Guarantor pursuant to the terms hereof,
but Guarantees by Subsidiaries of the Indebtedness under the 1999 Senior Notes,
the 2010 Senior Notes and any other Guaranteed Indebtedness shall otherwise
constitute Priority Debt.  A Run-Off Guaranty shall not constitute or be
included in the definition of Priority Debt.




“Pro Forma Debt to EBITDDA Ratio” has the meaning specified in Section 7.01(a).




“Public Lender” has the meaning specified in Section 6.02.




“Register” has the meaning specified in Section 10.06(c).




“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the notice period has been waived pursuant to
such final regulations as in effect on the date hereof.




“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.




“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.




“Responsible Officer” means any of the following: the chairman, president, chief
executive officer, chief financial officer or treasurer of the Borrower or any
other officer of the Borrower reasonably acceptable to the Administrative Agent.
 Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).











--------------------------------------------------------------------------------










“Run-Off Guaranty” means the remaining obligations, if any, under any guaranty
of the Existing Credit Agreement, 1999 Note Agreement, and 1999 Senior Notes
after payment in full by the Borrower of the indebtedness for borrowed money
(including interest and any prepayment premium or obligation) issued thereunder
and pursuant thereto, which by the terms of the Existing Credit Agreement, the
1999 Note Agreement, the 1999 Senior Notes or such guaranty, as the case may be,
survive the payment in full of the indebtedness for borrowed money thereunder.




“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.




“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.




“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.




“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.




“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).




“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.











--------------------------------------------------------------------------------










“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.




“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.




“Swing Line Loan” has the meaning specified in Section 2.05(a).




“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.




“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.




“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.




“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.




“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Committed Loan.




“United States” and “U.S.” mean the United States of America.




“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).




1.02

Other Interpretive Provisions.




With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:




(a)

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words











--------------------------------------------------------------------------------







“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.




(b)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”




(c)

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.




1.03

Accounting Terms.




(a)

Generally.  All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.




(b)

Changes in GAAP.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.




1.04

Rounding.




Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).














--------------------------------------------------------------------------------







1.05

Times of Day.




Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).




1.06

Letter of Credit Amounts.




Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.







ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS




2.01

Committed Loans.




Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
 Committed Loans may be Base Rate Loans or Eurodollar Rate Committed Loans, as
further provided herein.




2.02

Borrowings, Conversions and Continuations of Committed Loans.




(a)

Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Committed Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
any Borrowing of Base Rate Committed Loans.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Committed Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed











--------------------------------------------------------------------------------







Loans to be borrowed, converted or continued, (iv) the Type of Committed Loans
to be borrowed or to which existing Committed Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Committed Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Committed Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
 Notwithstanding the foregoing, all Borrowings made on the Closing Date shall be
made as Base Rate Loans unless the Administrative Agent shall have received an
appropriate funding indemnity letter executed by the Borrower and reasonably
acceptable to the Administrative Agent at least three (3) Business Days prior to
the Closing Date.




(b)

Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.




(c)

Except as otherwise provided herein, a Eurodollar Rate Committed Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan.  During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Committed Loans
without the consent of the Required Lenders.




(d)

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate
Committed Loans upon determination of such interest rate.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.




(e)

After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than six Interest Periods in effect with
respect to Committed Loans.




2.03

[Reserved].




2.04

Letters of Credit.











--------------------------------------------------------------------------------










(a)

The Letter of Credit Commitment.




(i)

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.04,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
 Within the foregoing limits, and subject to the terms and conditions hereof,
the Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.




(ii)

The L/C Issuer shall not issue any Letter of Credit, if:




(A)

subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or




(B)

the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless the Required Lenders have approved such expiry
date.




(iii)

The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:




(A)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;














--------------------------------------------------------------------------------







(B)

the issuance of such Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally;




(C)

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit;




(D)

such Letter of Credit is to be denominated in a currency other than Dollars;




(E)

any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.




(iv)

The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.




(v)

The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.




(vi)

The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.




(b)

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.




(i)

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
 Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text











--------------------------------------------------------------------------------







of any certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.  Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.




(ii)

Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.




(iii)

If the Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.




(iv)

Any Lender with a Commitment (in such capacity, a “Discretionary L/C Issuer”)
may from time to time, at the written request of the Borrower (with a copy to
the Administrative Agent) and with the consent of the Administrative Agent (such
consent not to be unreasonably











--------------------------------------------------------------------------------







withheld), and in such Lender’s sole discretion, agree to issue one or more
Letters of Credit for the account of the Borrower on the same terms and
conditions in all respects as are applicable to the Letters of Credit issued by
the L/C Issuer hereunder by executing and delivering to the Administrative Agent
a written agreement to such effect, among (and in form and substance
satisfactory to) the Borrower, the Administrative Agent and such Discretionary
L/C Issuer.  With respect to each of the Letters of Credit issued (or to be
issued) thereby, each of the Discretionary L/C Issuers shall have all of the
same rights and obligations under and in respect of this Agreement and the other
Loan Documents, and shall be entitled to all of the same benefits (including the
rights, obligations and benefits set forth in Sections 2.04, 9.07 and 10.04), as
are afforded to the L/C Issuer hereunder and thereunder.  The Administrative
Agent shall promptly notify each of the Lenders with a Commitment of the
appointment of any Discretionary L/C Issuer.  Each Discretionary L/C Issuer
shall provide to the Administrative Agent, on a monthly basis, a report that
details the activity with respect to each Letter of Credit issued by such
Discretionary L/C Issuer (including an indication of the maximum amount then in
effect with respect to each such Letter of Credit).




(v)

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.




(c)

Drawings and Reimbursements; Funding of Participations.




(i)

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.




(ii)

Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.














--------------------------------------------------------------------------------







(iii)

With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.




(iv)

Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.




(v)

Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.04(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Committed Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.




(vi)

If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.




(d)

Repayment of Participations.




(i)

At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.04(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by











--------------------------------------------------------------------------------







the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.




(ii)

If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.04(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
 The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.




(e)

Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:




(i)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;




(ii)

the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;




(iii)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;




(iv)

any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or




(v)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any Subsidiary.




The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.














--------------------------------------------------------------------------------







(f)

Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.




(g)

Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.




(h)

Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.04 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be











--------------------------------------------------------------------------------







drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.




(i)

Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.  The
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
(i) with respect to each commercial Letter of Credit, at the rate specified in
the Fee Letter, computed on the amount of such Letter of Credit, and payable
upon the issuance thereof, (ii) with respect to any amendment of a commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.




(j)

Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.




2.05

Swing Line Loans.




(a)

The Swing Line.  Subject to the terms and conditions set forth herein, the Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.05, may in its sole discretion make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.05, prepay under Section 2.06, and reborrow under this Section 2.05.
 Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.




(b)

Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by











--------------------------------------------------------------------------------







telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
 Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
 Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
 Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.05(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.




(c)

Refinancing of Swing Line Loans.




(i)

The Swing Line Lender at any time in its sole discretion may request, on behalf
of the Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Committed Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02.  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.05(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.




(ii)

If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.05(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.




(iii)

If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative











--------------------------------------------------------------------------------







Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.




(iv)

Each Lender’s obligation to make Committed Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.05(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.




(d)

Repayment of Participations.




(i)

At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.




(ii)

If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.




(e)

Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
 Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.




(f)

Payments Directly to Swing Line Lender.  The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.














--------------------------------------------------------------------------------







2.06

Prepayments.




(a)

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Committed Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Committed Loans are to be prepaid, the Interest Period(s) of such Loans.
 The Administrative Agent will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Committed Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
 Subject to Section 2.16, each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.




(b)

The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.




(c)

If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(c) unless after
the prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.




2.07

Termination or Reduction of Commitments.




The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its











--------------------------------------------------------------------------------







Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.




2.08

Repayment of Loans.




(a)

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.




(b)

The Borrower shall repay each Swing Line Loan on the earlier to occur of (i) the
date ten Business Days after such Loan is made and (ii) the Maturity Date.




2.09

Interest.




(a)

Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.




(a)

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.




(ii)

If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.




(iii)

Upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.  




(iv)

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.




(c)

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.




2.10

Fees.




In addition to certain fees described in subsections (h) and (i) of Section
2.04:




(a)

Facility Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the











--------------------------------------------------------------------------------







Applicable Rate times the actual daily amount of the Aggregate Commitments (or,
if the Aggregate Commitments have terminated, on the Outstanding Amount of all
Committed Loans, Swing Line Loans and L/C Obligations, subject to adjustment as
provided in Section 2.16), regardless of usage.  The facility fee shall accrue
at all times during the Availability Period (and thereafter so long as any
Committed Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date (and,
if applicable, thereafter on demand).  The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.




(b)

Other Fees.




(i)

The Borrower shall pay to the Arranger and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.




(ii)

The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.




2.11

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.




(a)

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.




(b)

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.04(c)(iii), 2.04(i) or 2.09(b) or under Article VIII.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.














--------------------------------------------------------------------------------







2.12

Evidence of Debt.




(a)

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.




(b)

In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.




2.13

Payments Generally; Administrative Agent’s Clawback.




(a)

General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
 Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.




(b)

(i)

Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Committed Loans (or,
in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the











--------------------------------------------------------------------------------







Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
 Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.




(ii)

Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.




A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.




(c)

Failure to Satisfy Conditions Precedent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.




(d)

Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).




(e)

Funding Source.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.




2.14

Sharing of Payments by Lenders.














--------------------------------------------------------------------------------







If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:




(i)

if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and




(ii)

the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).




Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.




2.15

Cash Collateral.




(a)

Certain Credit Support Events.  Upon the request of the Administrative Agent or
the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  




(b)

Grant of Security Interest.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent











--------------------------------------------------------------------------------







determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.




(c)

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.04, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.




(d)

Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.




2.16

Defaulting Lenders.




(a)

Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:




(i)

Waivers and Amendments.  That Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01.




(ii)

Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy











--------------------------------------------------------------------------------







obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  




(iii)

Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive any
facility fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) for any period during which that Lender is a Defaulting Lender only to
extent allocable to the sum of (1) the Outstanding Amount of the Committed Loans
funded by it and (2) its Applicable Percentage of the stated amount of Letters
of Credit and Swing Line Loans for which it has provided Cash Collateral
pursuant to Section 2.04, Section 2.05, Section 2.15, or Section 2.16(a)(ii), as
applicable (and the Borrower shall (A) be required to pay to each of the L/C
Issuer and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (B)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.04(h).




(iv)

Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.




(b)

Defaulting Lender Cure .  If the Borrower, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable,











--------------------------------------------------------------------------------







purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Committed Loans and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.







ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY




3.01

Taxes.




(a)

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
 (i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.




(ii)

If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)

Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.




(c)

Tax Indemnifications.  (i) Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
Borrower shall also, and does hereby,











--------------------------------------------------------------------------------







indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.




(ii)

Without limiting the provisions of subsection (a) or (b) above, each Lender and
the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e).  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.




(d)

Evidence of Payments.  Upon request by the Borrower or the Administrative Agent,
as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.




(e)

Status of Lenders; Tax Documentation.  (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.




(ii)

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States,




(A)

any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by











--------------------------------------------------------------------------------







the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and




(B)

each Foreign Lender that is entitled under the Code or any applicable treaty to
an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:




(I)

executed originals of Internal Revenue Service Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States is a party,




(II)

executed originals of Internal Revenue Service Form W-8ECI,




(III)

executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,




(IV)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of  Internal Revenue Service Form W-8BEN, or




(V)

executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.




(iii)

Each Lender shall promptly (A) notify the Borrower and the Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.




(f)

Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
 If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower











--------------------------------------------------------------------------------







an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.




3.02

Illegality.




If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Committed
Loans or to convert Base Rate Committed Loans to Eurodollar Rate Committed Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Committed Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Committed Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Rate Committed Loans and (y)
if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.




3.03

Inability to Determine Rates.




If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Committed Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Committed Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Committed Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the











--------------------------------------------------------------------------------







Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Committed Loans shall be suspended,
and (y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans or, failing that, will be deemed
to have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.




3.04

Increased Costs; Reserves on Eurodollar Rate Committed Loans.




(a)

Increased Costs Generally.  If any Change in Law shall:




(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the L/C Issuer;




(ii)

subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Committed Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or




(iii)

impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Committed
Loans made by such Lender or any Letter of Credit or participation therein;




and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.




(b)

Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or











--------------------------------------------------------------------------------







the L/C Issuer’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.




(c)

Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.




(d)

Delay in Requests.  Failure or delay on the part of any Lender or the L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).




(e)

Reserves on Eurodollar Rate Committed Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Committed Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.




3.05

Compensation for Losses.




Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:




(a)

any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);




(b)

any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower; or




(c)

any assignment of a Eurodollar Rate Committed Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;














--------------------------------------------------------------------------------







including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
 The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.




For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.




3.06

Mitigation Obligations; Replacement of Lenders.




(a)

Designation of a Different Lending Office.  If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender, the L/C Issuer or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.




(b)

Replacement of Lenders.  If any Lender requests compensation under Section 3.04,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.




3.07

Survival.




All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.







ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS




4.01

Conditions of Initial Credit Extension.




The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:




(a)

The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:











--------------------------------------------------------------------------------










(i)

executed counterparts of this Agreement, sufficient in number for distribution
to the Administrative Agent, each Lender and the Borrower;




(ii)

a Note executed by the Borrower in favor of each Lender requesting a Note;




(iii)

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;




(iv)

such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;




(v)

a favorable opinion of Ruder Ware, L.L.S.C., counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the corporate
authority of the Loan Parties enforceability of the Loan Documents and such
other matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;




(vi)

a certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;




(vii)

a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and (C)
a calculation of each of the financial covenants set forth in Section 7.01 as of
the last day of the fiscal quarter of the Borrower most recently ended prior to
the Closing Date;




(viii)

evidence that each of the credit facilities under the Existing Credit Agreement
shall have been (or will be upon the initial borrowings and issuance of Letters
of Credit hereunder on the Closing Date and the application of the proceeds
thereof) paid in full and fully satisfied and that the commitments under the
Existing Credit Agreement shall have been terminated;




(ix)

evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;














--------------------------------------------------------------------------------







(x)

The Administrative Agent shall have received evidence of the consummation of the
issuance of the New Senior Notes on terms and subject to documentation
(including with respect to any guarantees, if applicable, and that the proceeds
thereof shall be used to repay outstanding revolving loans under the Existing
Credit Agreement and certain outstanding portions of the Borrower’s existing
commercial paper) satisfactory to the Administrative Agent; it is understood and
agreed that the Note Purchase and Private Shelf Agreement dated as of March 31,
2010 is satisfactory to the Administrative Agent for purposes hereof.;




(xi)

such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require; and




(xi)

there shall not have occurred any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
(x) have a Material Adverse Effect, (y) adversely affect the ability of the
Borrower or any Guarantor to perform its obligations under the Loan Documents or
(z) adversely affect the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents.




(b)

Any fees required to be paid on or before the Closing Date shall have been paid.




(c)

Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).




(d)

The Closing Date shall have occurred on or before July 15, 2010.




Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.




4.02

Conditions to all Credit Extensions.




The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Committed Loans) is subject
to the following conditions precedent:




(a)

The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and











--------------------------------------------------------------------------------







warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.




(b)

No Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof.




(c)

The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.




Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.




ARTICLE V.
REPRESENTATIONS AND WARRANTIES




To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Credit Extensions, each Loan Party hereby
represents and warrants to the Administrative Agent and Lenders that:




5.01

Organization; Power; Qualification.




Each of the Loan Parties and their Material Subsidiaries is duly organized,
validly existing and in good standing or active status, as applicable, under the
Laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.




5.02

Ownership.

  

Each Subsidiary of each of the Loan Parties as of the Closing Date is listed in
the Current SEC Reports.  As of the Closing Date, all outstanding shares of each
such Subsidiary have been duly authorized and validly issued and are fully paid
and nonassessable.  As of the Closing Date, there are no outstanding stock
purchase warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of capital
stock of the Subsidiaries, except as described in the Current SEC Reports.




5.03

Authorization of Agreement, Loan Documents and Borrowing.




Each of the Loan Parties and, if applicable, their Subsidiaries has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of each of the Loan Documents
to which it is a party in accordance with its respective terms.  Each of the
Loan Documents has been duly executed and delivered by the duly authorized
officers of the Loan Parties and each of their Subsidiaries party thereto, as
applicable, and each such document constitutes the legal, valid and binding
obligation of the Loan Parties and, if applicable, each of their











--------------------------------------------------------------------------------







Subsidiaries party thereto, enforceable in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.




5.04

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.




The execution, delivery and performance by the Loan Parties and their
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any of the Loan Parties or any of
their Subsidiaries to obtain any Governmental Approval or approval of any other
Person not otherwise already obtained or violate any applicable Law relating to
the Loan Parties or any of their Subsidiaries, (ii) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of the Loan Parties or any of their Subsidiaries
or any indenture or other material agreement or instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person except as could not reasonably be expected to
have a Material Adverse Effect, or (iii) result in or require the creation or
imposition of any material Lien upon or with respect to any property now owned
or hereafter acquired by such Person.




5.05

Compliance with Law; Governmental Approvals.




Other than with respect to environmental matters, which are treated exclusively
in Section 5.08 hereof, each of the Loan Parties and their respective
Subsidiaries (i) has all Governmental Approvals required by any applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of the Loan Parties’ knowledge, threatened attack by direct or
collateral proceeding, and (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other applicable Laws relating to it
or any of its respective properties; in each case, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.




5.06

Tax Returns and Payments.




Each of the Loan Parties and their respective Subsidiaries has timely filed or
caused to be filed all federal and state, local and other tax returns required
by applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal and state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable, except taxes (i) that are being contested in
good faith by appropriate proceedings and for which such Loan Party or
Subsidiary, as applicable, has set aside on its books adequate reserves or (ii)
to the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  No Governmental Authority has asserted any material
Lien or other claim against the Loan Parties or any Subsidiary thereof with
respect to unpaid taxes which has not been discharged or resolved.  The charges,
accruals and reserves on the books of each of the Loan Parties and any of their
respective Subsidiaries in respect of federal and all material state, local and
other taxes for all fiscal years and portions thereof since the organization of
each of the Loan Parties and any of their Subsidiaries are, in the judgment of
the Loan Parties, adequate, and the Loan Parties do not anticipate any material
additional taxes or assessments for any of such years.














--------------------------------------------------------------------------------







5.07

Intellectual Property Matters.

  

Each of the Loan Parties and its Subsidiaries owns or possesses rights to use
all franchises, licenses, copyrights, copyright applications, patents, patent
rights or licenses, patent applications, trademarks, trademark rights, trade
names, trade name rights, copyrights and rights with respect to the foregoing
which are required to conduct its business except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.  No event
has occurred which, to the knowledge of the Loan Parties, permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any such rights, and, to the knowledge of the Loan Parties, neither the Loan
Parties nor any Subsidiary thereof is liable to any Person for infringement
under applicable Law with respect to any such rights as a result of its business
operations, except as could not reasonably be expected to have a Material
Adverse Effect.




5.08

Environmental Matters.




Except as set forth in the Current SEC Reports or as otherwise could not
reasonably be expected to have a Material Adverse Effect:




(i)

The properties of the Loan Parties and their Subsidiaries (including soils,
surface waters, groundwaters on, at or under such properties) do not contain and
are not otherwise affected by, and to the Loan Parties’ knowledge have not
previously contained or been affected by, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability or obligation under
applicable Environmental Laws;




(ii)

The properties of the Loan Parties and their Subsidiaries and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there are no Hazardous
Materials at, under or about such properties or such operations which could
reasonably be expected to interfere with the continued operation of such
properties;




(iii)

The Loan Parties and their Subsidiaries have obtained, are in compliance with,
and have made all appropriate filings for issuance or renewal of, all permits,
licenses, and other governmental consents required by applicable Environmental
Laws (“Environmental Permits”), and all such Environmental Permits are in full
force and effect;




(iv)

Neither any of the Loan Parties nor any Subsidiary thereof has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws,
nor do the Loan Parties have knowledge or reason to believe that any such notice
will be received or is being threatened;




(v)

To the knowledge of the Loan Parties, Hazardous Materials have not been
transported or disposed of from the properties of the Loan Parties or any of
their Subsidiaries in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, Environmental Laws, nor,
to the knowledge of the Loan Parties, have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner which could reasonably be expected to give rise
to liability under, any Environmental Laws;




(vi)

 No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Loan Parties, threatened, under any Environmental
Law to which any of











--------------------------------------------------------------------------------







the Loan Parties or any Subsidiary thereof has been or will be named as a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
properties or operations of the Loan Parties and their Subsidiaries; and




(vii)

To the knowledge of the Loan Parties, there has been no release, or threat of
release, of Hazardous Materials at or from the properties of the Loan Parties or
any of their Subsidiaries, in violation of or in amounts or in a manner that
could reasonably be expected to give rise to liability under Environmental Laws.




5.09

ERISA Compliance.




(a)

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.




(b)

There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.




(c)

(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, that had, or could reasonably be expected to have, a Material Adverse
Effect; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) except as disclosed in Schedule 5.09, no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.




(d)

Neither the Borrower or any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.09 hereto and (B) thereafter, Pension Plans not otherwise prohibited
by this Agreement.














--------------------------------------------------------------------------------







5.10

Margin Stock.




Neither the Loan Parties nor any Subsidiary thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used in Regulation U of the Board of Governors of the Federal Reserve System).
 No part of the proceeds of any of the Loans or Letters of Credit will be used
for purchasing or carrying margin stock, unless the Loan Parties shall have
given the Administrative Agent and Lenders prior notice of such event and such
other information as is reasonably necessary to permit the Administrative Agent
and Lenders to comply, in a timely fashion, with all reporting obligations
required by applicable Law, or for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors.




5.11

Government Regulation.




Neither the Loan Parties nor any Subsidiary thereof is an “investment company”
or a company “controlled” by an “investment company” (as each such term is
defined or used in the Investment Company Act of 1940, as amended).




5.12

Burdensome Provisions.




Neither the Loan Parties nor any Subsidiary thereof is a party to any indenture,
agreement, lease or other instrument, or subject to any corporate or partnership
restriction, Governmental Approval or applicable Law which is so unusual or
burdensome as in the foreseeable future could be reasonably expected to have a
Material Adverse Effect.  The Loan Parties and their Subsidiaries do not
presently anticipate that future expenditures needed to meet the provisions of
any statutes, orders, rules or regulations of a Governmental Authority will be
so burdensome as to have a Material Adverse Effect.  




5.13

Financial Statements; Financial Condition; Etc.




(a)

The (i) audited consolidated balance sheets of the Loan Parties and their
Subsidiaries as of December 31, 2009 and the related statements of income,
Shareholders’ Equity and cash flows for the fiscal year then ended and
(ii) unaudited consolidated balance sheet of the Loan Parties and their
Subsidiaries as of March 31, 2010, and related unaudited interim statements of
income, Shareholders’ Equity and cash flows, copies of which have been furnished
to the Administrative Agent and each Lender, have been prepared in accordance
with GAAP (except as set forth in the notes thereto), are complete in all
material respects and fairly present in all material respects the assets,
liabilities and financial position of the Loan Parties and their Subsidiaries as
at such dates, and the results of the operations and changes of financial
position for the periods then ended, subject to normal year end adjustments.  




(b)

As of the Closing Date, (i) the sum of the assets, at a fair valuation, of each
Loan Party on a stand-alone basis and of the Loan Parties and their Subsidiaries
taken as a whole will exceed its or their debts, respectively; (ii) each Loan
Party on a stand-alone basis and the Loan Parties and their Subsidiaries taken
as a whole has not incurred and does not intend to incur, and does not believe
that it will incur, debts beyond its or their ability to pay such debts as such
debts mature, respectively; and (iii) each Loan Party on a stand-alone basis and
the Loan Parties and their Subsidiaries taken as a whole will have sufficient
capital with which to conduct its or their business, respectively.  For purposes
of this Section, “debt” means any liability on a claim, and “claim” means
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.  











--------------------------------------------------------------------------------







The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.




5.14

No Material Adverse Change; No Internal Control Event.




(a)

Since the date of the Audited Financial Statements, there has been no Material
Adverse Effect.




(b)

To the best knowledge of the Borrower, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Borrower and its Subsidiaries on a consolidated
basis.




5.15

Liens.




None of the properties and assets of the Loan Parties or any Subsidiary thereof
is subject to any Lien, except Liens permitted pursuant to Section 7.02.




5.16

Indebtedness and Guarantees.




Schedule 5.16 is a complete and correct listing of all Indebtedness and
Guarantees of the Loan Parties and their Subsidiaries as of the Closing Date.




5.17

Litigation.




There are no actions, suits or proceedings pending nor, to the knowledge of the
Loan Parties, threatened against or affecting the Loan Parties or any Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority, which could
reasonably be expected to have a Material Adverse Effect.




5.18

Absence of Defaults.




Since December 31, 2009, to the knowledge of the Borrower, no event has occurred
and is continuing which constitutes a Default or an Event of Default.




5.19

Absence of Bankruptcy Events.




Since December 31, 2009, no event has occurred or is continuing which
constitutes a Bankruptcy Event.




5.20

Accuracy and Completeness of Information.




As of the Closing Date, the Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which they or any
of their Subsidiaries are subject, and all other matters known to them, other
than general market, economic and industry conditions, that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 The written information, taken as a whole, furnished by or on behalf of the
Loan Parties to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as











--------------------------------------------------------------------------------







modified or supplemented by other information so furnished) does not contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to any projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  All written information, reports, statements and other papers and data
furnished by or on behalf of the Loan Parties to the Administrative Agent or any
Lender (other than financial forecasts) whether pursuant to Article VI or any
other provision of this Agreement, shall be, at the time the same is so
furnished, true and complete in all material respects.




5.21

Property and Insurance.




The Loan Parties and their Subsidiaries have good and marketable title to all
material properties owned by them and valid leasehold interests in all material
properties leased by them, including all property reflected in the Current SEC
Reports and in the balance sheets referred to in Section 5.13 (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, except Liens permitted pursuant to Section 7.02. The
properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.




5.22

Labor Practices.




Neither the Loan Parties nor any of their Subsidiaries is engaged in any unfair
labor practices that could reasonably be expected to have a Material Adverse
Effect.  There is (i) no unfair labor practice complaint pending against any
Loan Party or any of their Subsidiaries or, to the knowledge of the Loan
Parties, threatened against the Loan Parties or any of their Subsidiaries,
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Loan Parties or any of their Subsidiaries or, to the
knowledge of the Loan Parties, threatened against the Loan Parties or any of
their Subsidiaries, (ii) no strike, labor dispute, slowdown or stoppage pending
against the Loan Parties or any of their Subsidiaries or, to the knowledge of
the Loan Parties, threatened against the Loan Parties or any of their
Subsidiaries and (iii) no union representation question exists with respect to
the employees of the Loan Parties or any of their Subsidiaries except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.




5.23

SEC Reports.




During the fiscal years ended December 31, 2007, December 31, 2008 and
December 31, 2009, the Borrower and its Subsidiaries have filed all forms,
reports, statements (including proxy statements) and other documents (such
filings by the Loan Parties and their Subsidiaries are collectively referred to
as the “SEC Reports”), required to be filed by it with the SEC.  The SEC Reports
(i) were prepared in all material respects in accordance with the requirements
of the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such SEC Reports at the time of filing thereof and (ii)
did not at the time they were filed contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances











--------------------------------------------------------------------------------







under which they were made, not misleading, which untrue statement or omission
was not corrected in a subsequent SEC Report.




5.24

Taxpayer Identification Number.




The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.







ARTICLE VI.
AFFIRMATIVE COVENANTS




So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of any Swap Contract), or any Letter of Credit shall remain outstanding, each of
the Loan Parties hereby covenants that each of the Loan Parties will, and will
cause each of their respective Subsidiaries to:




6.01

Financial Statements.




Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:




(a)

Quarterly Financial Statements.  As soon as available but in any event no later
than the earlier of (i) the 60th day after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower and (ii) the date that is
three (3) Business Days after the Borrower’s quarterly report on Form 10-Q is
required to be filed with the SEC, either (i) a copy of a report on Form 10-Q,
or any successor form, and any amendments thereto, filed by the Borrower with
the SEC with respect to the immediately preceding fiscal quarter or (ii) an
unaudited condensed consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited condensed
consolidated statements of income, Shareholders’ Equity and cash flows for the
fiscal quarter then ended and that portion of the fiscal year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the
preceding fiscal year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by a Responsible Officer of the
Borrower to present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries as of their respective dates and the results
of operations of the Borrower and its Subsidiaries for the respective periods
then ended, subject to normal year end adjustments.




(b)

Annual Financial Statements.  As soon as available, but in any event no later
than the earlier of (i) the 90th day after the end of each fiscal year of the
Borrower and (ii) the day that is three (3) Business Days after the date the
Borrower’s annual report on Form 10-K is required to be filed with the SEC,
either (i) a copy of a report on Form 10-K, or any successor form, and any
amendments thereto, filed by the Borrower with the SEC with respect to the
immediately preceding fiscal year or (ii) an audited consolidated balance sheet
of the Borrower and its Subsidiaries as of the close of such fiscal year and
audited consolidated statements of income, Shareholders’ Equity and cash flows
for the fiscal year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding fiscal year and prepared by a nationally recognized independent
certified public accounting firm











--------------------------------------------------------------------------------







acceptable to the Administrative Agent in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operation of any change in the application of accounting principles
and practices during the year, and accompanied by (i) a report and opinion of
DeLoitte & Touche LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception, assumption or explanatory language or any
qualification, exception, assumption or explanatory language as to the scope of
such audit or with respect to the absence of any material misstatement and (ii)
an opinion of such Registered Public Accounting Firm independently assessing the
Borrower’s internal controls over financial reporting in accordance with Item
308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of
Sarbanes-Oxley expressing a conclusion that contains no statement that there is
a material weakness in such internal controls, except for such material
weaknesses as to which the Required Lenders do not object.




(c)

Annual Budgets.  As soon as practicable and in any event within sixty (60) days
after the end of each fiscal year, an annual business plan and budget of the
Borrower and its Subsidiaries for the fiscal year immediately following such
fiscal year end, containing among other things projections of pro forma
financial statements for such fiscal year.




6.02

Certificates; Other Information.




Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:




(a)

At each time financial statements are delivered pursuant to Section 6.01(a) or
(b) the Borrower shall deliver to the Administrative Agent and each Lender, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders, a duly completed Compliance Certificate in the form of Exhibit D
attached hereto including the calculations prepared by such Responsible Officer
required to establish whether or not the Loan Parties and their Subsidiaries are
in compliance with the financial covenants set forth in Section 8.01 hereof as
at the end of each respective period.




(b)

At each time financial statements are delivered pursuant to Section 6.01(b), the
Borrower shall deliver to the Administrative Agent and each Lender a certificate
of the Registered Public Accounting Firm certifying such financial statements
addressed to the Administrative Agent for the benefit of the Lenders stating
that in making the examination necessary for the certification of such financial
statements, they obtained no knowledge of any Default or Event of Default or, if
such is not the case, specifying such Default or Event of Default and its nature
and period of existence.




(c)

promptly after the filing thereof, a copy of (i) each report or other filing
made by any of the Loan Parties or any or their Subsidiaries with the SEC and
required by the SEC to be delivered to the shareholders of the Loan Parties or
any or their Subsidiaries, (ii) each report made by the Loan Parties or any of
their Subsidiaries to the SEC on Form 8-K and (iii) each final registration
statement of the Loan Parties or any of their Subsidiaries filed with the SEC,
except in connection with pension plans and other employee benefit plans;




(d)

such other information regarding the operations, business affairs and financial
condition of the Loan Parties or any of their Subsidiaries relating to the
ability of the Loan Parties











--------------------------------------------------------------------------------







or any of their Subsidiaries to perform their obligations under the Loan
Documents as the Administrative Agent or any Lender may reasonably request.




Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.




The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”




6.03

Notices.




Promptly (but in no event later than three (3) Business Days after an executive
officer of the Borrower obtains knowledge thereof) notify the Administrative
Agent and each Lender:




(a)

of the occurrence of any Default;




(b)

of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation,











--------------------------------------------------------------------------------







investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;




(c)

of the occurrence of any ERISA Event;




(d)

of any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary, including any determination by the Borrower
referred to in Section 2.11(b); and




(e)

of the determination by the Registered Public Accounting Firm providing the
opinion required under Section 6.02(b) (in connection with its preparation of
such  opinion) or the Borrower’s determination at any time of the occurrence or
existence of any Internal Control Event.




Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.




6.04

Preservation of Corporate Existence and Related Matters.




Except as permitted by Section 7.03, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation and authorized to do business in each jurisdiction where the
nature and scope of its activities require it to so qualify under applicable
Law, except where the failure to so preserve and maintain its existence and
rights or to so qualify would not have a Material Adverse Effect.




6.05

Maintenance of Property.




Protect and preserve all properties useful in and material to its business,
including copyrights, patents, trade names and trademarks; maintain in good
working order and condition all buildings, equipment and other tangible real and
personal property material to the conduct of its business, ordinary wear and
tear excepted; and from time to time make or cause to be made all renewals,
replacements and additions to such property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in each case, where
the failure to do so would not have a Material Adverse Effect; provided that
this Section 6.05 shall not prevent the Borrower or any Subsidiary from
discontinuing the operation and maintenance of any of its properties, if such
discontinuance is desirable, in its reasonable business judgment, in the conduct
of its business, and the Borrower has concluded that such discontinuance would
not, individually or in the aggregate, have a Material Adverse Effect.




6.06

Insurance.




Maintain insurance with financially sound and reputable insurance companies
against such risks and in such amounts as are consistent with past practices and
prudent business practice (and in any event consistent with normal industry
practice), and as may be required by applicable Law.














--------------------------------------------------------------------------------







6.07

Accounting Methods and Financial Records.




Maintain a system of accounting, and keep such books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its properties.




6.08

Payment and Performance of Obligations.




(a)

Pay and perform all Obligations under this Agreement and the other Loan
Documents.




(b)

Pay and discharge (i) all material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which penalties attach thereto, and (ii)
all other material indebtedness, obligations and liabilities in accordance with
customary trade practices; provided that the Loan Parties or such Subsidiary may
contest any item described in clause (i) or (ii) of this Section 6.08(b) in good
faith and by proper proceedings so long as adequate reserves are maintained with
respect thereto to the extent required by GAAP.




(c)

Perform all of its obligations under the terms of each mortgage, indenture,
security agreement, loan agreement or credit agreement and each other agreement,
contract or instrument by which it is bound, except where such non-performances
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.




6.09

Compliance With Laws and Approvals.




Observe and remain in compliance with all applicable Laws and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of its business, except where the failure to observe or comply could not
reasonably be expected to have a Material Adverse Effect.




6.10

Environmental Laws.




In addition to and without limiting the generality of Section 6.09, (a) comply
with, and use best efforts to ensure such compliance by all tenants and
subtenants with all applicable Environmental Laws and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect, (b)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except (i) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) to
the extent the Loan Parties or any of their Subsidiaries are contesting, in good
faith, any such requirement, order or directive before the appropriate
Governmental Authority so long as adequate reserves are maintained with respect
thereto to the extent required by GAAP, and (c) defend, indemnify and hold
harmless the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations or properties of the Loan Parties or such Subsidiaries, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing











--------------------------------------------------------------------------------







directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor.




6.11

Compliance with ERISA.




In addition to and without limiting the generality of Section 6.09, (a) comply
with all applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, (b) not take any action or fail to take action the
result of which would result in a liability to the PBGC or to a Multiemployer
Plan in an amount that could reasonably be expected to have a Material Adverse
Effect, and (c) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan
concerning compliance with this covenant as may be reasonably requested by the
Administrative Agent.




6.12

Conduct of Business.




Maintain substantially all of its businesses in substantially the same fields as
the businesses conducted on the Closing Date and in lines of business reasonably
related thereto or as otherwise permitted pursuant to the terms of this
Agreement.




6.13

Visits and Inspections.




Permit representatives of the Administrative Agent or any Lender, from time to
time upon reasonable prior notice and during ordinary business hours, to visit
and inspect its properties; if a Default or an Event of Default exists, inspect
and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.




6.14

Use of Proceeds.




Use the proceeds of the Credit Extensions (i) to refinance existing
Indebtedness, (ii) for liquidity support for commercial paper issuances, (iii)
for Acquisitions permitted under Section 7.08 hereof, (iv) to provide funds to
support opportunistic repurchases of the common Equity Interests of the Borrower
and (v) for working capital and other general corporate purposes.




6.15

Guarantors.




The Borrower covenants that if any Subsidiary is or shall become a co-borrower
or co-obligor with the Borrower, or is or shall become obligated under any
Guarantee, other than any Run-Off Guaranty, with respect to the obligations owed
by the Borrower, under any Principal Lending Agreement (other than the 1999 Note
Agreement and the Guarantees with respect to which are in effect on the Closing
Date), then the Borrower will (a) cause such Subsidiary to execute and deliver
to the Administrative Agent and each Lender a Guaranty (each as amended,
supplemented, restated or otherwise modified from time to time) in form
reasonably satisfactory to the Administrative Agent and the Required Lenders and
(b) cause the Indebtedness under this Agreement to be included in an
intercreditor agreement reasonably satisfactory to the Administrative Agent with
the holders of the Indebtedness issued under such Principal Lending Agreement.
 Each such Guaranty shall be accompanied by a certificate of the Secretary or
Assistant Secretary of such Subsidiary certifying such Subsidiary’s charter and
by-laws (or comparable governing documents), resolutions of the board of
directors (or comparable governing body) of such Subsidiary authorizing the
execution and delivery of such Guaranty and incumbency and











--------------------------------------------------------------------------------







specimen signatures of the officers of such Subsidiary executing such documents,
and an opinion of counsel to such Subsidiary with respect to such Guaranty.
 Nothing in this Section 6.15 shall be construed to modify any restrictions
contained in Section 7.10.




6.16

Amendment to Guaranteed Indebtedness.




The Company shall promptly provide the Administrative Agent with (a) a copy of
any amendment to the (i) 1999 Note Agreement, (ii) 2010 Note Agreement and (iii)
any other document entered into with respect to Guaranteed Indebtedness incurred
after the Closing Date and (b) notice of when such amendment has become
effective.




6.17

Most Favored Lender’s Covenant.




(a)

Prior to Retirement of 1999 Senior Notes.  If at any time prior to the time of
the 1999 Notes Retirement (i) a Principal Lending Agreement shall include any
covenant not set forth in such Principal Lending Agreement as of the date of
this Agreement or (ii) any covenant set forth in a Principal Lending Agreement
shall be amended, modified or supplemented to make such covenant more
restrictive on the Borrower and, in the case of either clause (i) or clause
(ii), such covenant is not already contained in this Agreement or would be more
beneficial to the Lenders than any analogous covenant contained in this
Agreement (any such covenant being an “Additional Covenant”), then the Borrower
shall provide written notice thereof (including a copy, certified by the
Borrower as true and complete, of the agreement setting forth such Additional
Covenant) to the Administrative Agent and the Lenders within five (5) Business
Days of such Additional Covenant taking effect.  Thereupon, unless waived in
writing by the Required Lenders within five (5) Business Days of receipt of such
notice by the Administrative Agent and the Lenders, such Additional Covenant
shall be deemed automatically incorporated by reference into this Agreement,
mutatis mutandis, as if set forth fully herein, without any further action
required on the part of any Person, effective as of the date when such
Additional Covenant is effective under such Principal Lending Agreement.  The
Borrower further covenants to promptly execute and deliver at its expense
(including the reasonable fees and expenses of counsel for the Administrative
Agent and the Lenders of the Notes) an amendment to this Agreement in form and
substance satisfactory to the Required Lenders evidencing the amendment of this
Agreement to include such Additional Covenant; provided that the execution and
delivery of such amendment shall not be a precondition to the automatic
effectiveness of such Additional Covenant in this Agreement as provided for in
this Section 6.17(a), but shall merely be for the convenience of the parties
hereto.  Until the time of the 1999 Notes Retirement any Additional Covenant
incorporated into this Agreement pursuant to this Section 6.17(a) shall remain
unchanged in this Agreement notwithstanding any subsequent waiver, amendment or
other modification of such Additional Covenant under the applicable Principal
Lending Agreement the effect of which is to make such Additional Covenant less
restrictive with respect to the Borrower and notwithstanding the termination of
the applicable Principal Lending Agreement.




(b)

On and after the Retirement of the 1999 Senior Notes.  If at any time on or
after the time of the 1999 Notes Retirement a Principal Lending Agreement shall
include (which, for the avoidance of doubt shall include any financial covenant
in effect immediately after the time of the 1999 Notes Retirement) any financial
covenant (or any financial covenant set forth in a Principal Lending Agreement
shall be amended or otherwise modified) and such financial covenant is not
contained in this Agreement or would be more beneficial to the Lenders than any
analogous financial covenant contained in this Agreement (any such financial
covenant being an “Additional Financial Covenant”), then the Borrower shall
provide written notice thereof (including a copy, certified by the Borrower as
true and complete, of the agreement setting forth such Additional Financial
Covenant) to the Administrative Agent and the Lenders within five (5) Business
Days of such Additional Financial Covenant taking effect.  Thereupon, unless
waived in writing by the Required Lenders within five (5) Business Days of
receipt of such notice











--------------------------------------------------------------------------------







by the Administrative Agent and the Lenders, such Additional Financial Covenant
shall be deemed automatically incorporated by reference into this Agreement,
mutatis mutandis, as if set forth fully herein, without any further action
required on the part of any Person, effective as of the date when such
Additional Financial Covenant is effective under such Principal Lending
Agreement.  The Borrower further covenants to promptly execute and deliver at
its expense (including the reasonable fees and expenses of counsel for the
Administrative Agent and the Lenders) an amendment to this Agreement in form and
substance satisfactory to the Required Lenders evidencing the amendment of this
Agreement to include such Additional Financial Covenants provided that the
execution and delivery of such amendment shall not be a precondition to the
automatic effectiveness of such Additional Financial Covenant in this Agreement
as provided for in this Section 6.17(b), but shall merely be for the convenience
of the parties hereto.  Any Additional Financial Covenant incorporated into this
Agreement pursuant to this Section 6.17(b) shall remain unchanged in this
Agreement notwithstanding any subsequent waiver, amendment or other modification
of such Additional Financial Covenant under the applicable Principal Lending
Agreement the effect of which is to make such Additional Financial Covenant less
restrictive with respect to the Borrower and notwithstanding the termination of
the applicable Principal Lending Agreement; provided, however, that, upon the
subsequent elimination of such Additional Financial Covenant or subsequent
amendment to such Additional Financial Covenant the effect of which is to make
such Additional Financial Covenant less restrictive with respect to the Borrower
and the Borrower providing notice thereof to Administrative Agent and each
Lender of such event, the same shall be deemed eliminated or similarly amended
hereunder, as the case may be, if (i) no Default or Event of Default then
exists, (ii) such elimination or amendment of such Additional Financial Covenant
shall not make this Agreement any less restrictive with respect to the Borrower
and its Subsidiaries than as in effect on the date of this Agreement, as amended
by any other amendments hereto, other than as a result of such Additional
Financial Covenant, and (iii) if any fee or other compensation is paid to any
Person in respect of such elimination or amendment of such Additional Financial
Covenant, the Borrower shall pay each Lender such fee or compensation on a
ratable basis relative to the then outstanding aggregate principal amounts of
the Indebtedness outstanding under this Agreement.  The Borrower further
covenants to promptly execute and deliver at its expense (including the
reasonable fees and expenses of counsel for the Administrative Agent and the
Lenders) an amendment to this Agreement in form and substance satisfactory to
the Required Lenders evidencing the amendment of this Agreement to modify or
eliminate such Additional Financial Covenant, provided that the execution and
delivery of such amendment shall not be a precondition to the automatic
effectiveness of such modification or elimination of such Additional Financial
Covenant in this Agreement as provided for in this Section 6.17(b), but shall
merely be for the convenience of the parties hereto.







ARTICLE VII.
NEGATIVE COVENANTS




So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of any Swap Contract), or any Letter of Credit shall remain outstanding, each of
the Loan Parties hereby covenants that:




7.01

Financial Covenants.




(a)

Maximum Consolidated Leverage Ratio.  




(i)

Prior to 1999 Notes Retirement.  The Borrower will not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter ending prior to the 1999
Notes Retirement to be greater than 55.00%.














--------------------------------------------------------------------------------







(ii)

After 1999 Notes Retirement.  The Borrower will not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter ending on or after the date
of the 1999 Notes Retirement to be greater than the Applicable Ratio.




For the purposes hereof:




“Applicable Ratio” shall mean 55.00%; provided, however, that for any fiscal
quarter ending during an Acquisition Adjustment Period, so long as the Pro Forma
Debt to EBITDDA Ratio does not exceed 2.75 to 1.00 as of the end of any fiscal
quarter ending during such Acquisition Adjustment Period, the Applicable Ratio
for such fiscal quarter shall be equal to the following:  (1) for the first
fiscal quarter in such Acquisition Adjustment Period and for the next three
succeeding fiscal quarters ending thereafter (i.e., the first, second, third and
fourth fiscal quarters most recently ending after the date of the Acquisition
that caused such Acquisition Adjustment Period to begin), the Applicable Ratio
shall be equal to 65.00% and (2) for the next three succeeding fiscal quarters
after such fourth fiscal quarter (i.e., the fifth, sixth and seventh fiscal
quarters most recently ending after the date of the Acquisition that caused such
Acquisition Adjustment Period to begin), the Applicable Ratio shall be equal to
60.00%.




“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or any portion of the assets
of any firm, corporation or limited liability company, or division thereof,
whether through purchase of assets, merger or otherwise or (ii) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.




“Acquisition Adjustment Period” shall mean the period beginning on the date of
the consummation by the Borrower and/or any of its Subsidiaries of an
Acquisition with an aggregate purchase price greater than $40,000,000 and ending
on the last day of the seventh consecutive fiscal quarter most recently ending
after the date of the consummation of such Acquisition.




“Pro Forma Debt to EBITDDA Ratio” shall mean, as of the end of any fiscal
quarter during any Acquisition Adjustment Period, the ratio of (x) Consolidated
Funded Indebtedness as of the last day of such fiscal quarter, to (y)
Consolidated EBITDDA for the four consecutive fiscal quarters ended on the last
date of such fiscal quarter, in each case adjusted on a pro forma basis in a
manner satisfactory to the Administrative Agent and the Required Lenders to give
effect to the Acquisition that caused such Acquisition Adjustment Period to
begin as though such Acquisition had been consummated as of the first day of
such period of four consecutive fiscal quarters.




(b)

Minimum Consolidated Interest Coverage Ratio.  As of the end of each fiscal
quarter, commencing with the end of the first fiscal quarter ending after the
Closing Date, the Loan Parties will not permit the Consolidated Interest
Coverage Ratio to be less than 3.00 to 1.00.




(c)

Minimum Net Worth.  The Loan Parties will not at any time permit Consolidated
Net Worth to be less than:  (i) $215,000,000 plus (ii) the sum, as of the end of
each fiscal quarter commencing with the end of the fiscal quarter ended March
31, 2010, of (a) 25% of Consolidated Net Income for the fiscal quarter then
ended (with no deduction for a net loss in any such fiscal quarter), and (b)
100% of the











--------------------------------------------------------------------------------







proceeds of the issuance of any Equity Interests, such increases to be
cumulative.  The calculation of Consolidated Net Worth for purposes of this
Section 7.01(c) (only) shall be adjusted to exclude (1) all “accumulated other
comprehensive income or loss” as shown on the Borrower’s consolidated balance
sheet (i.e., there will be added back to Consolidated Net Worth any such amount
that is shown as a negative number and there will be subtracted from
Consolidated Net Worth any such amount that is shown as a positive number);
provided, however, that the aggregate amount of all such amounts added back to
Consolidated Net Worth pursuant to this sentence as of any such date shall not
exceed $70,000,000 and (2) non-cash restructuring charges incurred after the
date of this Agreement (i.e., such non-cash restructuring charges shall be added
back to Consolidated Net Worth and Consolidated Net Income); provided, however,
that the aggregate amount of all such non-cash restructuring charges added back
to Consolidated Net Worth and Consolidated Net Income shall not exceed
$40,000,000.




7.02

Limitations on Liens.




The Loan Parties will not, and will not permit any of their Subsidiaries to,
create, incur, assume or suffer to exist any Lien on, or with respect to, any of
their assets or properties (including without limitation shares of capital stock
or other ownership interests), real or personal, whether now owned or hereafter
acquired, except:




(a)

Liens existing on the Closing Date and set forth on Schedule 7.02;




(b)

Liens for taxes, assessments and other governmental charges or levies not yet
due or as to which the period of grace, if any, related thereto has not expired
or which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;




(c)

The claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;




(d)

Liens consisting of deposits or pledges made in the ordinary course of business
(i) in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation or obligations under
customer service contracts, or (ii) to secure (or to obtain letters of credit
that secure) the performance of tenders, statutory obligations, surety bonds,
appeal bonds, bids, leases (other than capital leases), performance bonds,
purchase, construction or sales contracts and other similar obligations, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property;




(e)

Liens constituting encumbrances in the nature of zoning restrictions, easements
and rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of any material parcel of real property or impair the use thereof
in the ordinary conduct of business;




(f)

Liens in favor of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders;




(g)

Liens on the property or assets of any Subsidiary existing at the time such
Subsidiary becomes a Subsidiary of a Loan Party and not incurred in
contemplation thereof, as











--------------------------------------------------------------------------------







long as the outstanding principal amount of the Indebtedness secured thereby is
not voluntarily increased by such Subsidiary after the date such Subsidiary
becomes a Subsidiary of such Loan Party;




(h)

Liens on the property or assets of the Loan Parties or any Subsidiary securing
Indebtedness permitted under Section 7.10(e) and which is incurred to finance
the acquisition of such property or assets, provided that (i) each such Lien
shall be created substantially simultaneously with the acquisition of the
related property or assets; (ii) each such Lien does not at any time encumber
any property other than the related property or assets financed by such
Indebtedness; (iii) the principal amount of Indebtedness secured by each such
Lien is not increased; and (iv) the principal amount of Indebtedness secured by
each such Lien shall at no time exceed 100% of the original purchase price of
such related property or assets at the time acquired;




(i)

Liens consisting of judgment or judicial attachment Liens, provided that (i) the
claims giving rise to such Liens are being diligently contested in good faith by
appropriate proceedings, (ii) adequate reserves for the obligations secured by
such Liens have been established and (iii) enforcement of such Liens has been
stayed;




(j)

Liens on property or assets of the Borrower or any Subsidiary securing
Indebtedness owing to the Borrower or any other Loan Party; and




(k)

Liens securing Priority Debt permitted by Section 7.13.




7.03

Limitations on Mergers and Liquidation.




None of the Loan Parties will, or will permit any of its Subsidiaries to, merge,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), except:




(a)

Any Loan Party or a Subsidiary may merge with another Person, provided that (i)
such Person is organized under the Law of the United States or one of its
states, (ii) such Loan Party or the Subsidiary, as the case may be, is the
corporation surviving such merger, (iii) immediately prior to and after giving
effect to such merger, no Default or Event of Default exists or would exist and
(iv) the Board of Directors of such Person has approved such merger;




(b)

Any wholly-owned Subsidiary of a Loan Party may merge into a Loan Party or any
other wholly-owned Subsidiary of a Loan Party; and




(c)

Any wholly-owned Subsidiary of a Loan Party may liquidate, wind-up or dissolve
itself into a Loan Party or any other wholly-owned Subsidiary of a Loan Party.




7.04

Limitations on Sale or Transfer of Assets.




The Loan Parties will not, and will not permit any of their Subsidiaries to,
convey, sell, lease, assign, transfer or otherwise dispose of:




(a)

(i) More than 20% of Consolidated Total Assets during any fiscal year measured
as of the last day of the immediately preceding fiscal year or (ii) more than
40% of Consolidated Total Assets measured as of March 31, 2010 during the term
of this Agreement;














--------------------------------------------------------------------------------







(b)

Any of their property, business or assets if such transaction would reasonably
be expected to have a Material Adverse Effect; or




(c)

Any of their property, business or assets if immediately prior to or after
giving effect to such transaction a Default or an Event of Default exists or
would exist.




7.05

Prohibitions on Limitations on Dividends and Distributions.




Except as set forth in the 1999 Note Agreement, the 2010 Note Agreement and as
otherwise set forth herein, the Loan Parties will not permit any Subsidiary to
agree to, incur, assume or suffer to exist any restriction, limitation or other
encumbrance (by covenant or otherwise) on the ability of such Subsidiary to make
any payment to a Loan Party or any of its Subsidiaries (in the form of
dividends, intercompany advances or otherwise), except:




(a)

Restrictions and limitations existing on the Closing Date and described on
Schedule 7.05;




(b)

Restrictions and limitations applicable to a Subsidiary existing at the time
such Subsidiary becomes a Subsidiary of a Loan Party and not incurred in
contemplation thereof, as long as no such restriction or limitation is made more
restrictive after the date such Subsidiary becomes a Subsidiary of such Loan
Party; and




(c)

Other restrictions and limitations that are not material either individually or
in the aggregate.




7.06

Transactions with Affiliates.




The Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly (a) make any loan or advance to, or purchase or assume
any note or other obligation to or from, any of its officers, directors,
shareholders or Affiliates, or to or from any member of the immediate family of
any of its officers, directors, shareholders or Affiliates, other than (i) loans
or advances to customers of the Loan Parties and their Subsidiaries in the
ordinary course of business which are arm’s length, (ii) loans or advances from
a Loan Party to another Loan Party, and (iii) any other loan or advance or
assumption that would not cause the aggregate amount of all such loans and
advances and assumed notes and advances to exceed $5,000,000 or (b) enter into,
or be a party to, any subcontract of any operations or other transaction with
any of its Affiliates, except pursuant to the reasonable requirements of its
business and upon fair and reasonable terms that are no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person not
its Affiliate and except for transactions which are not material either
individually or in the aggregate.  Nothing contained in this Section 8.06 shall
prohibit the Loan Parties or any of their Subsidiaries that have obtained an
ownership interest in a customer in connection with a loan or credit workout to
provide non-standard payment or other terms to such customer or otherwise to do
business with such customer in the ordinary course of business.




7.07

Certain Accounting Changes.




The Loan Parties will not (a) change their fiscal year ends in order to avoid a
Default or an Event of Default or if a Material Adverse Effect would result
therefrom or (b) make any material change in their accounting treatment and
reporting practices except as required by GAAP.














--------------------------------------------------------------------------------







7.08

Limitations on Acquisitions.




The Loan Parties will not, and will not permit any of their Subsidiaries to,
acquire all or any portion of the capital stock or other ownership interest in
any Person which is not a Subsidiary or all or any substantial portion of the
assets, property and/or operations of a Person which is not a Subsidiary, unless
(a) the Person, assets, property and/or operations being acquired engage in or
are engaged in the same line of business as that engaged in by the Borrower and
its Subsidiaries on the Closing Date or a business reasonably related thereto,
(b) in the case of an acquisition of capital stock or other ownership interest
of a Person, the Board of Directors of the Person which is the subject of such
acquisition shall have approved the acquisition, (c) after giving effect to such
acquisition, no Default or Event of Default would exist and (d) in the event the
aggregate consideration (including Indebtedness assumed) for such acquisition is
at least $20,000,000, the Borrower shall have delivered to the Administrative
Agent a Compliance Certificate demonstrating that, upon giving effect to such
acquisition on a pro forma basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 8.01 as of the most recent fiscal
quarter end with respect to which the Administrative Agent has received the
financial statements pursuant to Section 6.01(a) or (b), as applicable.  




7.09

Sale Leaseback Transactions.




The Loan Parties will not, and will not permit any of their Subsidiaries to,
sell or transfer any material property or assets to anyone (other than the
Borrower or a wholly-owned Subsidiary of the Borrower) with the intention of
taking back a lease of such property or assets or any similar property or
assets, except in connection with a lease for a temporary period during or at
the end of which it is intended that the use by such Loan Party or its
Subsidiary of such property or assets will be discontinued.




7.10

Limitations on Indebtedness.




The Loan Parties will not permit any Subsidiary of the Borrower to, create,
incur, assume or suffer to exist any Indebtedness, except:




(a)

Indebtedness under the Loan Documents;




(b)

Indebtedness outstanding on the date hereof and listed on Schedule 5.16 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;




(c)

obligations (contingent or otherwise) of the Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;




(d)

Indebtedness incurred by a Subsidiary from a Loan Party;














--------------------------------------------------------------------------------







(e)

Additional Indebtedness including, but not limited to, capital leases, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.02(h) (other than in respect to
Swaps contracts), provided that on the date the Subsidiary incurs or otherwise
becomes liable with respect to any such additional Indebtedness and immediately
after giving effect thereto and to the application of the proceeds thereof:




(i)

no Default or Event of Default would exist;




(ii)

such Indebtedness can be incurred within the applicable limitations provided in
Section 7.01; and




(iii)

if such Indebtedness constitutes Guaranteed Indebtedness, then such Subsidiary
shall concurrently with making such Guaranteed Indebtedness execute and deliver
a Guaranty to each Lender (unless such Guaranty has already been so executed and
delivered and remains in effect) and recourse to any rights or remedies under
such Guaranty shall be subject to an intercreditor agreement;




(f)

Guarantees with respect to the 1999 Senior Notes, the 2010 Senior Notes and any
other Guaranteed Indebtedness; and




(g)

Any Run-Off Guaranty.




7.11

Limitations on Investments.




The Loan Parties will not, and will not permit any of their Subsidiaries to make
any Investments, except:




(a)

Investments held by the Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;




(b)

advances to officers, directors and employees of the Borrower and Subsidiaries
in an aggregate amount not to exceed $1,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;
provided that all such advances must be in compliance with applicable Laws,
including, but not limited to, the Sarbanes-Oxley Act of 2002;




(c)

Investments of the Borrower in any Subsidiary and/or Guarantor and Investments
of any Subsidiary and/or Guarantor in the Borrower or in another Subsidiary
and/or Guarantor;




(d)

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)

Guarantees permitted by Section 7.10;




(f)

Investments permitted by Section 7.08; and














--------------------------------------------------------------------------------







(g)

other Investments not permitted by this Section 7.11 in an amount not exceeding
$60,000,000 in the aggregate in any fiscal year of the Borrower.




7.12

Limitations on Restricted Payments.




(a)

Prior to the 1999 Notes Retirement, the Borrower will not, and will not permit
any of its Subsidiaries to, declare or pay any dividends or make any
distributions on its capital stock (other than dividends payable by the Borrower
consisting only of its own common stock) or redeem, repurchase or otherwise
acquire or retire any of its capital stock at any time outstanding or set aside
funds for any of the foregoing, except that (i) any Subsidiary may declare and
pay dividends or make distributions to the Borrower or to a Subsidiary and (ii)
the Borrower may declare and pay dividends on its capital stock consistent with
past practices; provided that (1) no Default or Event of Default exists or would
result from any such dividend payment and (2) the Borrower is (before and after
giving effect to the proposed dividend) in full compliance with the first
sentence of Section 7.01(c) without giving any effect to the second sentence
thereof (i.e., without giving effect to the adjustments to exclude “accumulated
other comprehensive income or loss” or to exclude restructuring charges).




(b)

Following the 1999 Notes Retirement, the Borrower will not, and will not permit
any of its Subsidiaries to make Restricted Payments, except that (i) any
Subsidiary may make Restricted Payments to the Borrower or to a Subsidiary and
(ii) the Borrower may make Restricted Payments; provided that no Default or
Event of Default exists or would result from any such Restricted Payment.







7.13

Limitations on Priority Debt.




The Loan Parties will not at any time on or after the Closing Date permit
Priority Debt to exceed 20% of Consolidated Net Worth (determined as of the then
most recently ended fiscal quarter of the Borrower); provided, however, that no
portion of the Priority Debt permitted hereby may (x) secure, directly or
indirectly, any obligations under the 1999 Senior Notes, the 2010 Senior Notes,
or any other Guaranteed Indebtedness or (y) be incurred if an Event of Default
or Default then exists or would exist immediately after giving effect thereto.




ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES




8.01

Events of Default.




Any of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment or order of any court or any
order, rule or regulation of any Governmental Authority or otherwise:




(a)

Default in Payment of Principal of Loans and L/C Obligations.  The Borrower or
any other Loan Party fails to pay when, and as required to be paid herein, any
amount of any principal of any Loan or any L/C Obligation.




(b)

Other Payment Default.  The Borrower or any other Loan Party fails to pay when
and as due (whether at maturity, by reason of acceleration or otherwise) of any
interest, fees or other amounts owing on any Loan or L/C Obligation or the
payment of any other amount payable hereunder or under any other Loan Document
and such default shall continue unremedied for three (3) Business Days after the
earlier of a Responsible Officer of a Loan Party becoming aware











--------------------------------------------------------------------------------







of such default or written notice thereof has been given to the Borrower by the
Administrative Agent.




(c)

Misrepresentation.  Any representation, warranty or statement made or deemed to
be made by any Loan Party or any of its Subsidiaries, if applicable, under this
Agreement, any Loan Document or any amendment hereto or thereto or in any
certificate delivered to the Administrative Agent or to any Lender pursuant
hereto and thereto, shall at any time prove to have been incorrect or misleading
in any material respect when made or deemed made.




(d)

Default in Performance of Certain Covenants.  Any of the Loan Parties shall
default in the performance or observance of any covenant or agreement contained
in Article VIII and in Sections 6.01, 6.02, 6.03 and 6.04.




(e)

Default in Performance of Other Covenants and Conditions.  Any of the Loan
Parties or any Subsidiary thereof, if applicable, shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 8.01) or any other Loan Document and such default shall continue
for a period of thirty (30) days after the earlier of a Responsible Officer of a
Loan Party becoming aware of such default or written notice thereof has been
given to the Borrower by the Administrative Agent.




(f)

Swap Contract.  Any termination payments in an amount greater than $5,000,000
shall be due by any Loan Party under any Swap Contract and such amount is not
paid within thirty (30) Business Days of the due date thereof.




(g)

Debt Cross-Default.  Any of the Loan Parties or any of their Subsidiaries shall
(i) default in the payment of any Indebtedness (other than Indebtedness under
this Agreement, the Notes or any L/C Obligation) the aggregate outstanding
amount of which Indebtedness is in excess of $10,000,000, beyond the period of
grace if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than
Indebtedness under this Agreement any L/C Obligation), the aggregate outstanding
amount of which Indebtedness is in excess of $5,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Indebtedness to become
due prior to its stated maturity (any such notice having been given and any
applicable grace period having expired).




(h)

Change in Control.  An event described in clause (i), (ii) or (iii) below shall
have occurred: (i) during any period of twelve (12) consecutive months,
individuals who at the beginning of such period constituted the board of
directors of the Borrower (together with any new directors whose election by
such board or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) and who were entitled to
vote on such matters, cease for any reason to constitute a majority of the board
of directors of the Borrower then in office, (ii) any person or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended), other than Senior Management (as defined below), shall obtain
ownership or control in one or more series of transactions of more than 49% of
the common stock or 49% of the voting power of the Borrower entitled to vote in
the election of members of the board of directors of the











--------------------------------------------------------------------------------







Borrower or (iii) there shall have occurred under any indenture or other
instrument evidencing any Indebtedness in excess of $5,000,000 any “change in
control” (as defined in such indenture or other evidence of debt) obligating the
Borrower to repurchase, redeem or repay all or any part of the debt or capital
stock provided for therein (any such event, a “Change in Control”).  For
purposes hereof, “Senior Management” shall mean a person who is either a member
of the Borrower’s board of directors or a senior corporate officer of the
Borrower, in each case holding such position as of the Closing Date and as of
the date of any Change in Control.




(i)

Voluntary Bankruptcy Proceeding.  Any Loan Party or any Material Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.




(j)

Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against any Loan Party or any Material Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for any Loan Party or any Material Subsidiary
thereof or for all or any substantial part of their respective assets, domestic
or foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.




(k)

Enforcement.  A creditor or an encumbrance attaches or takes possession of, or a
distress, execution, sequestration or other process is levied or enforced upon
or sued out against, any of the undertakings and assets of any Loan Party or any
Material Subsidiary thereof and (if capable of discharge) such possession is not
terminated or such attachment or process is not satisfied, removed or discharge
within fifteen (15) days.




(l)

Similar Events.  Any event occurs or any proceeding is taken with respect to any
Loan Party or any Material Subsidiary in any jurisdiction to which it is subject
which has an effect equivalent or similar to any of the events set forth in
Sections 8.01(i), (j) or (k).




(m)

Judgment.  A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $10,000,000 in any fiscal year
shall be entered against any Loan Party or any Subsidiary thereof by any court
and such judgment or order shall not, within thirty (30) days after entry
thereof, be bonded, discharged or stayed pending appeal, or shall not be
discharged within thirty (30) days after the expiration of such stay.




(n)

Guaranty.  At any time after the execution and delivery thereof, the Guaranty
given by a Guarantor hereunder or any provision thereof shall cease to be in
full force or effect as to such Guarantor, or such Guarantor or any Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under such guaranty or such Guarantor shall











--------------------------------------------------------------------------------







default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to such guaranty.




(o)

ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of such amount
as is set forth in Schedule 8.01(o) with respect to each Pension Plan maintained
by the Borrower on the date hereof, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000.




(p)

Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document.




8.02

Remedies Upon Event of Default.




If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:




(a)

declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;




(b)

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;




(c)

require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and




(d)

exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;




provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.




8.03

Application of Funds.




After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be











--------------------------------------------------------------------------------







Cash Collateralized as set forth in Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:




First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;




Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;




Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;




Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Swap Contracts between any Loan
Party and any Lender or Affiliate of any Lender and to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and




Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.




Subject to Sections 2.04(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
 If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.




ARTICLE IX.
ADMINISTRATIVE AGENT




9.01

Appointment and Authority.




Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall  have rights as
a third party beneficiary of any of such provisions.




9.02

Rights as a Lender.




The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or











--------------------------------------------------------------------------------







unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.




9.03

Exculpatory Provisions.




The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:




(a)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;




(b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and




(c)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.




The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.




The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.




9.04

Reliance by Administrative Agent.




The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing











--------------------------------------------------------------------------------







(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.




9.05

Delegation of Duties.




The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.




9.06

Resignation of Administrative Agent.




The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
 After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and











--------------------------------------------------------------------------------







Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.




Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.




9.07

Non-Reliance on Administrative Agent and Other Lenders.




Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.




9.08

No Other Duties, Etc.




Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.




9.09

Administrative Agent May File Proofs of Claim.




In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise




(a)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 10.04) allowed in such judicial
proceeding; and




(b)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;











--------------------------------------------------------------------------------










and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.




9.10

Guaranty Matters.




The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.




Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.







ARTICLE X.
MISCELLANEOUS




10.01

Amendments, Etc.




No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:




(a)

waive any condition set forth in Section 4.01(a) without the written consent of
each Lender;




(b)

extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;




(c)

postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;




(d)

reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or











--------------------------------------------------------------------------------







other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;




(e)

change Section 2.14 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;




(f)

change any provision of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or




(g)

release all or substantially all of the value of the Guaranty without the
written consent of each Lender;




and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.




10.02

Notices; Effectiveness; Electronic Communication.




(a)

Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:




(i)

if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and




(ii)

if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate,











--------------------------------------------------------------------------------







notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).




Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).




(b)

Electronic Communications.  Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.




Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.




(c)

The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).














--------------------------------------------------------------------------------







(d)

Change of Address, Etc.  Each of the Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
 In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.




(e)

Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.




10.03

No Waiver; Cumulative Remedies; Enforcement.




No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.




Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any











--------------------------------------------------------------------------------







time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.




10.04

Expenses; Indemnity; Damage Waiver.




(a)

Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.




(b)

Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such











--------------------------------------------------------------------------------







Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.




(c)

Reimbursement by Lenders.  To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d).




(d)

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.




(e)

Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.




(f)

Survival.  The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.




10.05

Payments Set Aside.




To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand











--------------------------------------------------------------------------------







to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.




10.06

Successors and Assigns.




(a)

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.




(b)

Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:




(i)

Minimum Amounts.




(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and




(B)

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.




(ii)

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement











--------------------------------------------------------------------------------







with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;




(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:




(A)

the consent of the Borrower (such consent not to be unreasonably withheld) shall
be required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;




(B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;




(C)

the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and




(D)

the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.




(iv)

Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.




(v)

No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.




(vi)

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in











--------------------------------------------------------------------------------







accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.




(c)

Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.




(d)

Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  











--------------------------------------------------------------------------------







Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.




(e)

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.




(f)

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.




(g)

Resignation as L/C Issuer or Swing Line Lender after Assignment.
 Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender.  In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be.  If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
 If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.05(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.




10.07

Treatment of Certain Information; Confidentiality.




Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it











--------------------------------------------------------------------------------







(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.  For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.




Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.




10.08

Right of Setoff.




If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any











--------------------------------------------------------------------------------







such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.




10.09

Interest Rate Limitation.




Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.




10.10

Counterparts; Integration; Effectiveness.




This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.




10.11

Survival of Representations and Warranties.




All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.




10.12

Severability.




If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the











--------------------------------------------------------------------------------







Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.




10.13

Replacement of Lenders.




If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:




(a)

the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);




(b)

such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);




(c)

in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter; and




(d)

such assignment does not conflict with applicable Laws.




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




10.14

Governing Law; Jurisdiction; Etc.




(a)

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.




(b)

SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER











--------------------------------------------------------------------------------







JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.




(c)

WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.




(d)

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.




10.15

Waiver of Jury Trial.




EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.




10.16

No Advisory or Fiduciary Responsibility.




In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arranger are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary











--------------------------------------------------------------------------------







for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent nor the Arranger has
any obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.




10.17

Electronic Execution of Assignments and Certain Other Documents.




The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.




10.18

USA PATRIOT Act.




Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.







BORROWER:

WAUSAU PAPER CORP.







By:  SCOTT P. DOESCHER

Name:  Scott P. Doescher

Title:  Executive Vice President Finance





























--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as
Administrative Agent







By:  ANTHEA DEL BIANCO

Name:  Anthea Del Bianco

Title:  Vice President

















--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender







By:  MICHAEL BALOK

Name:  Michael Balok

Title:  Senior Vice President














--------------------------------------------------------------------------------







NORTHWEST FARM CREDIT SERVICES, PCA, as a Lender







By:  CASEY KINZER

Name:  Casey Kinzer

Title:  Account Manager














--------------------------------------------------------------------------------







1ST FARM CREDIT SERVICES,

as a Lender







By:  COREY J. WALDINGER

Name:  Corey J. Waldinger

Title:  VP Illinois Capital Markets Group














--------------------------------------------------------------------------------







M&I MARSHALL & ILSLEY BANK,

as a Lender







By:  RONALD J. CAREY

Name:  Ronald J. Carey

Title:  Vice President




By:  JAMES R. MILLER

Name:  James R. Miller

Title:  Senior Vice President














--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender







By:  THOMAS J. FAMEREE

Name:  Thomas J. Fameree

Title:  Vice President

















--------------------------------------------------------------------------------







SCHEDULE 1.01




Existing Letters of Credit










Irrevocable Letter of Credit No. 3083168 dated July 14, 2006, in an amount not
to exceed $19,687,124, issued by Bank of America, N.A. to Bank of New York Trust
Company, NA, as Trustee, as beneficiary on behalf of Wausau Paper Corp., as
applicant.











--------------------------------------------------------------------------------







SCHEDULE 2.01




COMMITMENTS
AND APPLICABLE PERCENTAGES










Lender




Commitment

Applicable Percentage

Bank of America, N.A.

$25,000,000.00

20.000000000%

Northwest Farm Credit Services, PCA

$25,000,000.00

20.000000000%

1st Farm Credit Services

$25,000,000.00

20.000000000%

M&I Marshall & Ilsley Bank

$25,000,000.00

20.000000000%

Wells Fargo Bank, National Association

$25,000,000.00

20.000000000%

Total

$125,000,000.00

100.000000000%











--------------------------------------------------------------------------------







SCHEDULE 5.09




ERISA Compliance










1.

Pension Plans sponsored by Borrower and ERISA Affiliates:




Wausau Paper Corp. Retirement Plan

Wausau Paper Corp. Pension Plan

Wausau Papers Otis Mill, Inc. Pension Plan

Wausau Papers of New Hampshire, Inc. Pension Plan

Rhinelander Paper Company, Inc. Pension Plan







2.

Wausau Paper Mills, LLC, an ERISA Affiliate, adopted a resolution on April 23,
2010 which terminated the Wausau Papers Otis Mill, Inc. Pension Plan (“Otis Mill
Plan”) effective October 1, 2010.  Wausau Paper Mills, LLC intends to file a
notice of intent to terminate the Otis Mill Plan with the PBGC, and to pursue a
standard termination of the Otis Mill Plan.  The termination of the Otis Mill
Plan could not reasonably be expected to have a Material Adverse Effect.











--------------------------------------------------------------------------------







SCHEDULE 5.16




Debt and Guarantees of the Loan Parties

And Their Subsidiaries as of the Closing Date










1.

The Borrower obligations under the 1999 Note Agreement and the 1999 Senior Notes
 and any Run-Off Guaranty applicable thereto.

2.

The Borrower obligations under the 2010 Note Agreement and the 2010 Senior
Notes.

3.

The Borrower obligations under that certain Commercial Paper Placement Agreement
entered into as of November 12, 2009, with M&I Marshall & Ilsley Bank regarding
the issuance from time to time of commercial paper in the aggregate amounts not
to exceed $50,000,000, and Borrower’s obligations with respect to the Commercial
Paper (as defined therein) issued pursuant thereto.

4.

$19,000,000 Village of Brokaw, Wisconsin, Variable Rate Demand Sewage and Solid
Waste Revenue Bonds, Series 1995 (Wausau Paper Mills Company Project) dated
July 1, 1995.

5.

The Borrower’s contingent obligations with respect to the Existing Credit
Agreement.

6.

The Subsidiaries have guaranteed the 1999 Note Agreement and the 1999 Senior
Notes and have a contingent liability under the Run-Off Guaranty applicable
thereto.

7.

The Subsidiaries have a contingent liability under the Run-Off Guaranty with
respect to the Existing Credit Agreement.

8.

Irrevocable Letter of Credit No. 3083168 dated July 14, 2006 issued by Bank of
America, N.A. to Bank of New York Trust Company, NA, as Trustee, as beneficiary.














--------------------------------------------------------------------------------







SCHEDULE 7.02




Liens as of the Closing Date










None.











--------------------------------------------------------------------------------







SCHEDULE 7.05




Restrictions and Limitations on Subsidiary Dividends

And Distributions as of the Closing Date










None.











--------------------------------------------------------------------------------







SCHEDULE 8.01(o)




Pension Plan Liability Limits










Name of Plan or Plan Combination

Liability Limit

 

 

Wausau Paper Corp. Retirement Plan

Rhinelander Paper Company, Inc. Pension Plan

Wausau Paper Corp. Pension Plan

$25,000,000

 

 

Wausau Papers Otis Mill, Inc. Pension Plan

Wausau Papers of New Hampshire, Inc. Pension Plan

$20,000,000

 

 







The Liability Limit for any Plan Combination is set forth in the table.
 Liability with respect to any Pension Plan in a Plan Combination will count
towards the Liability Limit for that Plan Combination.  The Liability Limit will
be considered to have been reached when the aggregate amount of liability for
all Pension Plans in the Plan Combination exceeds the Liability Limit for that
Plan Combination.











--------------------------------------------------------------------------------







SCHEDULE 10.02




ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES




BORROWER:




Wausau Paper Corp.

100 Paper Place

Mosinee, Wisconsin  54455-9099

Attention:

Mr. Scott P. Doescher

Executive Vice President, Finance

Telephone:

(715) 692-2002

Telecopier:

(715) 692-2082

Electronic Mail:

sdoescher@wausaupaper.com  

Website Address:

www.wausaupaper.com

EIN:

39-0690900







ADMINISTRATIVE AGENT:




Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Road

CA4-702-02-25
Concord, CA 94520-2405

Attention:  Sue Pfohl

Telephone:  925-675-8783

Telecopier:  888-969-9267

Electronic Mail:  sue.pfohl@baml.com  

Account No.:  3750836479

Ref:  Wausau Paper

ABA# 026009593




Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
1455 Market Street

CA5-701-05-19
San Francisco, CA 94404

Attention:  Joan Mok-Lau

Telephone:  415-436-3496

Telecopier:  415-503-5085

Electronic Mail:  joan.mok@baml.com  














--------------------------------------------------------------------------------







L/C ISSUER:




Bank of America, N.A.

Trade Operations

1000 W Temple Street

CA9-705-07-05

Los Angeles, 90012-1514

Attention:  Sandra Leon

Telephone:  213-580-8369

Telecopier:  213-457-8841

Electronic Mail:  sandra.leon@baml.com




SWING LINE LENDER:




Bank of America, N.A.

2001 Clayton Road

CA4-702-02-25
Concord, CA 94520-2405

Attention:  Sue Pfohl

Telephone:  925-675-8783

Telecopier:  888-969-9267

Electronic Mail:  sue.pfohl@baml.com  

Account No.:  3750836479

Ref:  Wausau Paper

ABA# 026009593














--------------------------------------------------------------------------------







EXHIBIT A










FORM OF COMMITTED LOAN NOTICE




Date:  ___________, _____




To:

Bank of America, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of June 23, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Wausau Paper Corp., a Wisconsin
corporation (the “Borrower”), the Guarantors from time to time party thereto, if
applicable, each Lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Agreement.




The undersigned hereby requests (select one):




☐  A Borrowing of Committed Loans

☐  A conversion or continuation of Loans




1.

On

 (a Business Day).




2.

In the amount of $

.




3.

Comprised of

.


[Type of Committed Loan requested]




4.

For Eurodollar Rate Loans:  with an Interest Period of

      months.




The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.










WAUSAU PAPER CORP.




By:  

Name:  

Title:  

















--------------------------------------------------------------------------------







EXHIBIT B










FORM OF SWING LINE LOAN NOTICE




Date:  ___________, _____




To:

Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of June 23, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Wausau Paper Corp., a Wisconsin
corporation (the “Borrower”), the Guarantors from time to time party thereto, if
applicable, each Lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Agreement.




The undersigned hereby requests a Swing Line Loan:




.

On

 (a Business Day).




.

In the amount of $




The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.










WAUSAU PAPER CORP.







By:  

Name:  

Title:  

















--------------------------------------------------------------------------------







EXHIBIT C




FORM OF NOTE







FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of June 23, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, if any, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.




The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.05(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.




This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and of the other Loan Documents and may be prepaid in whole or
in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.




The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.














--------------------------------------------------------------------------------







THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.










WAUSAU PAPER CORP.







By:  

Name:  

Title:














--------------------------------------------------------------------------------







LOANS AND PAYMENTS WITH RESPECT THERETO







Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

















--------------------------------------------------------------------------------







EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date:              , ____




To:

Bank of America, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of June 23, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Wausau Paper Corp., a Wisconsin
corporation (the “Borrower”), the Guarantors from time to time party thereto, if
applicable, each Lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Agreement.




The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the

             of the Borrower, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agent on the behalf of the
Borrower, and that:




[Use following paragraph 1 for fiscal year-end financial statements]




1.

Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.




[Use following paragraph 1 for fiscal quarter-end financial statements]




1.

Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 6.01(a) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.




2.

The undersigned has reviewed and is familiar with the terms of the Agreement and
has made, or has caused to be made under his/her supervision, a detailed review
of the transactions and condition (financial or otherwise) of the Borrower
during the accounting period covered by the attached financial statements.




3.

A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and




[select one:]




[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]




--or--











--------------------------------------------------------------------------------










[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]




4.

The representations and warranties of the Borrower contained in Article V of the
Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a)(i) and (a)(ii) of Section 5.13 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.




5.

The financial covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of


,

.







WAUSAU PAPER CORP.




By:  

Name:  

Title:  














--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________(“Statement Date”)




SCHEDULE 1
to the Compliance Certificate


Financial Statements




[to be provided by the Borrower]














--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________(“Statement Date”)




SCHEDULE 2
to the Compliance Certificate
($ in 000’s)




[to be provided by the Borrower]














--------------------------------------------------------------------------------







EXHIBIT E




ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.




For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.




1.

Assignor[s]:

______________________________




______________________________




2.

Assignee[s]:

______________________________

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.











--------------------------------------------------------------------------------










______________________________




[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]




3.

Borrower:

Wausau Paper Corp.




4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement




5.

Credit Agreement:

Credit Agreement, dated as of June 23, 2010, among Wausau Paper Corp., a
Wisconsin corporation (the “Borrower”), certain Subsidiaries of the Borrower
from time to time party thereto, if any (collectively, the “Guarantors” and
individually, a “Guarantor”), each Lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.




6.

Assigned Interest[s]:













Assignor[s]1










Assignee[s]2







Facility

Assigned3

Aggregate

Amount of

Commitment

for all Lenders4




Amount of

Commitment

Assigned




Percentage

Assigned of

Commitment5







CUSIP

Number

 

 

 

 

 

 

 

 

 

___________

$______________

$_________

__________%

 

 

 

___________

$______________

$_________

__________%

 

 

 

___________

$______________

$_________

__________%

 

[7.

Trade Date:

__________________]6

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR

[NAME OF ASSIGNOR]







By: _____________________________

Title:




1 List each Assignor, as appropriate.

2 List each Assignee, as appropriate.

3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

4 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.











--------------------------------------------------------------------------------













ASSIGNEE

[NAME OF ASSIGNEE]







By: _____________________________

Title:




[Consented to and]1 Accepted:




BANK OF AMERICA, N.A., as

Administrative Agent




By: _________________________________

Title:




[Consented to:]2




WAUSAU PAPER CORP.




By: _________________________________

Title:




BANK OF AMERICA, N.A., as

Swingline Lender




By: _________________________________

Title:




BANK OF AMERICA, N.A., as

L/C Issuer




By: _________________________________

Title:




1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.











--------------------------------------------------------------------------------







ANNEX 1 TO ASSIGNMENT AND ASSUMPTION







STANDARD TERMS AND CONDITIONS FOR




ASSIGNMENT AND ASSUMPTION




1.

Representations and Warranties.




1.1.

Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.




1.2.

Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.




2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.











--------------------------------------------------------------------------------










3.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.












